 
 
EXHIBIT 10.5
 
 
EXECUTION VERSION
THIS DOCUMENT WAS PREPARED UNDER
SUPERVISION OF NEW JERSEY COUNSEL,
AND AFTER RECORDING SHOULD
BE RETURNED TO:
Heather E. Moulder
Greenberg Traurig, LLP
2200 Ross Avenue
Suite 5200
Dallas, Texas 75201


Lot 8 in Block 9000 of the Tax Map of
Old Bridge, Middlesex County, New Jersey





--------------------------------------------------------------------------------

[SPACE ABOVE LINE FOR RECORDER'S USE ONLY]
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT


Mortgagor's Organizational Identification Number:  2178484
This MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, FIXTURE
FILING AND FINANCING STATEMENT (this "Mortgage"), is made as of the 28th day of
December, 2016 and intended to be effective as of December 28, 2016, by BLONDER
TONGUE LABORATORIES, INC., a Delaware corporation (herein referred to as
"Mortgagor"), whose address is One Jake Brown Road, Old Bridge, New Jersey 08857
to STERLING NATIONAL BANK, a national banking association ("Administrative
Agent"), whose address is 8401 North Central Expressway, Suite 600, Dallas,
Texas 75225, as Administrative Agent for the benefit of itself and the other
Lender Parties (as hereinafter defined).


RECITALS
A. Administrative Agent and the other Lender Parties have made available to
Mortgagor and certain subsidiaries of Mortgagor (Mortgagor and such subsidiaries
herein collectively called "Borrowers") a revolving line of credit in an
aggregate principal amount of $5,000,000, and have made a term loan to Borrowers
in an aggregate principal amount of $3,500,000 (collectively, the "Loan"), as
evidenced by that certain Loan and Security Agreement dated of even date
herewith (as modified, amended, renewed, restated or supplemented from time to
time, the "Loan Agreement"), by and among Borrowers, one or more affiliates of
Mortgagor, Administrative Agent, and the Lenders (herein so called) now or
hereafter made a party to the Loan Agreement (Administrative Agent and Lenders,
together with their respective successors and assigns, are herein called the
"Lender Parties").
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 1
DAL 79534929v8

--------------------------------------------------------------------------------

B. This Mortgage is given to secure the Loan and the Loan Agreement and shall
secure not only presently existing indebtedness pursuant to the Loan Agreement,
but also all future indebtedness pursuant to the Loan Agreement, whether such
indebtedness is obligatory or to be made at the option of Administrative Agent
and the Lender Parties, or otherwise, to the same extent as if such indebtedness
was made on the date of the execution of the Mortgage, although there may be no
indebtedness due at the time of execution of the Mortgage.  The lien of the
Mortgage shall be valid as to all obligations of Mortgagor and the other
Borrowers under the Loan Agreement, including future advances, from the time it
is placed of record in Middlesex County, New Jersey.  The total amount of such
obligations may increase or decrease from time to time, as provided in the Loan
Agreement, and any disbursements which Administrative Agent or the other Lender
Parties may make under the Loan Agreement, or any other document with respect to
the Mortgage (e.g., for payment of taxes, insurance premiums or other advances
to protect the liens and security interests, as permitted by the Mortgage) shall
be additional obligations secured by this Mortgage.
C. In connection with and pursuant to the terms of the Loan Agreement, and
intending to be legally bound hereby, Mortgagor hereby executes and delivers
this Mortgage to Administrative Agent, for the ratable benefit of the Lender
Parties.


ARTICLE 1
Definitions; Granting Clauses; Secured Indebtedness
Section 1.1. Principal Secured.  This Mortgage secures the aggregate principal
amount of Eight Million Five Hundred Thousand and No/100 Dollars
($8,500,000.00), plus such additional amounts as Administrative Agent and the
other Lender Parties may from time to time advance pursuant to the terms and
conditions of the Loan Agreement and this Mortgage, with respect to an
obligation secured by a lien or encumbrance prior to the lien of this Mortgage
or for the protection of the lien of this Mortgage, together with interest
thereon.  This Mortgage secures future advances and shall have lien priority in
accordance with New Jersey Statutes Annotated ("N.J.S.A."), Section 46:9-8.2,
all as more particularly set forth in Section 6.26 of this Mortgage.
Section 1.2. Definitions.
(a) In addition to other terms defined herein, each of the following terms shall
have the meaning assigned to it, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders (all
capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Loan Agreement):
"Administrative Agent" means Sterling National Bank, a national banking
association, whose address is 8401 North Central Expressway, Suite 600, Dallas,
Texas 75225, together with its successors and assigns in such capacity, each
acting hereunder on behalf of the other Lender Parties.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 2
DAL 79534929v8

--------------------------------------------------------------------------------

"Debtor Relief Law" means any federal, state or local law, domestic or foreign,
as now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or any similar law affecting the right of creditors.
"Environmental Indemnity" means that certain Environmental Indemnity Agreement
executed by Mortgagor to Administrative Agent for the benefit of the Lender
Parties.
"Loan" has the meaning set forth in the Recitals above.
"Maturity Date" means December 28, 2019, as the same may be extended pursuant to
the terms of the Loan Agreement.
 "Mortgagor" means Blonder Tongue Laboratories, Inc., a Delaware corporation,
whose address is One Jake Brown Road, Old Bridge, New Jersey 08857, and its
permitted successors and assigns.
 "UCC" means the Uniform Commercial Code of the State of New Jersey, as amended
from time to time.
(b) Any term used or defined in the UCC, as in effect from time to time, and not
otherwise defined in this Mortgage has the meaning given to the term in the UCC,
as in effect from time to time, when used in this Mortgage.  Any other term used
but not defined herein shall have the meaning given to such term in the Loan
Agreement.
Section 1.3. Granting Clause.  In consideration of the provisions of this
Mortgage and the sum of TEN DOLLARS ($10.00) cash in hand paid and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged by Mortgagor, Mortgagor does hereby MORTGAGE, GRANT, BARGAIN, SELL,
CONVEY, TRANSFER, ASSIGN, SET OVER and CONFIRM to Administrative Agent as
mortgagee, and its successors and assigns forever, with GENERAL WARRANTY all of
the following:  all estate, right, title and interest which Mortgagor now has or
may hereafter acquire in and to the following Premises (as defined below),
Accessories (as defined below) and other rights, interests and properties
described herein, and all rights, estates, powers and privileges appurtenant
thereto  (collectively, the "Property"):
(a) Mortgagor's right, title and interest in and to the real property described
in Exhibit A which is attached hereto and incorporated herein by reference (the
"Land") together with (i) any and all buildings, structures, improvements,
alterations or appurtenances now or hereafter situated or to be situated on the
Land (collectively the "Improvements"); (ii) all rights, estates, powers,
privileges and interests of whatever kind or character appurtenant or incident
to the foregoing; and (iii) all right, title and interest of Mortgagor, now
owned or hereafter acquired, in and to (1) all common area and other use rights,
tenements, hereditaments, streets, roads, alleys, easements, rights‑of‑way,
licenses, rights of ingress and egress, vehicle parking rights and public
places, existing or proposed, abutting, adjacent, used in connection with or
pertaining or appurtenant to any of the Land or the Improvements; (2) any strips
or gores between the Land and abutting or adjacent properties; and (3) all
options to purchase the Land or the Improvements or any portion thereof or
interest therein, and any greater estate in the Land or the Improvements; and
(4) all water and water rights or shares of stock evidencing water rights,
timber, crops and mineral interests on or pertaining to the Land (the Land,
Improvements and other rights, titles and interests referred to in this clause
(a) being herein sometimes collectively called the "Premises");
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 3
DAL 79534929v8

--------------------------------------------------------------------------------

(b) all fixtures, equipment, systems, machinery, furniture, furnishings,
appliances, inventory, goods, building and construction materials, supplies, and
articles of personal property, of every kind and character, tangible and
intangible (including software embedded therein), now owned or hereafter
acquired by Mortgagor, which are now or hereafter attached to or situated in, on
or about the Land or the Improvements, or used in or necessary to the complete
and proper planning, development, use, occupancy or operation of the Land or the
Improvements, or acquired (whether delivered to the Land or stored elsewhere)
for use or installation in or on the Land or the Improvements, and all renewals
and replacements of, substitutions for and additions to the foregoing (the
properties referred to in this clause (b) being herein sometimes collectively
called the "Accessories," all of which are hereby declared to be permanent
accessions to the Land);
(c) all (i) plans and specifications for the Improvements; (ii) Mortgagor's
rights, but not liability for any breach by Mortgagor, under all commitments,
insurance policies (or additional or supplemental coverage related thereto,
including  from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity), contracts and agreements for the design, construction, operation or
inspection of the Improvements and other contracts and general intangibles
(including but not limited to payment intangibles, trademarks, trade names,
goodwill, software and symbols) related to the Premises or the Accessories or
the operation thereof; (iii) deposits and deposit accounts arising from or
related to any transactions related to the Premises or the Accessories
(including but not limited to Mortgagor's rights in deposits with respect to
utility services to the Premises, and any deposits, deposit accounts or reserves
hereunder or under any other Loan Documents (hereinafter defined) for taxes,
insurance or otherwise), rebates or refunds of impact fees or other taxes,
assessments or charges, money, accounts, instruments, documents, promissory
notes and chattel paper (whether tangible or electronic) arising from or by
virtue of any transactions related to the Premises or the Accessories, and any
securities account or deposit account (including, without limitation, reserve
accounts and escrow accounts) from which Mortgagor may from time to time
authorize Administrative Agent to debit and/or credit payments due with respect
to the Loan; (iv) permits, licenses, franchises, certificates, development
rights, commitments and rights for utilities, and other rights and privileges
obtained in connection with the Premises or the Accessories; (v) leases, rents,
royalties, bonuses, issues, profits, revenues and other benefits of the Premises
and the Accessories (without derogation of Article 3 hereof); (vi) as-extracted
collateral produced from or allocated to the Land including, without limitation,
oil, gas and other hydrocarbons and other minerals and all products processed or
obtained therefrom, and the proceeds thereof; and (vii) engineering, accounting,
title, legal, and other technical or business data concerning the Property,
including software, which are in the possession of Mortgagor or in which
Mortgagor can otherwise grant a security interest;
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 4
DAL 79534929v8

--------------------------------------------------------------------------------

(d) all (i) accounts and proceeds (cash or non-cash and including payment
intangibles) of or arising from the properties, rights, titles and interests
referred to above in this Section 1.3, including but not limited to proceeds of
any sale, lease or other disposition thereof, proceeds of each policy of
insurance (or additional or supplemental coverage related thereto, including 
from an insurance provider meeting the requirements of the Loan Documents or
from or through any state or federal government sponsored program or entity)
relating thereto (including premium refunds), proceeds of the taking thereof or
of any rights appurtenant thereto, including change of grade of streets, curb
cuts or other rights of access, by condemnation, eminent domain or transfer in
lieu thereof for public or quasi‑public use under any law, and proceeds arising
out of any damage thereto; (ii) all letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing) Mortgagor now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.3; (iii) all commercial tort claims Mortgagor now has or
hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.3; and (iv) other interests of every kind and
character which Mortgagor now has or hereafter acquires in, to or for the
benefit of the properties, rights, titles and interests referred to above in
this Section 1.3 and all property used or useful in connection therewith,
including but not limited to rights of ingress and egress and remainders,
reversions and reversionary rights or interests; and if the estate of Mortgagor
in any of the property referred to above in this Section 1.3 is a leasehold
estate, this conveyance shall include, and the lien and security interest
created hereby shall encumber and extend to, all other or additional title,
estates, interests or rights which are now owned or may hereafter be acquired by
Mortgagor in or to the property demised under the lease creating the leasehold
estate;
TO HAVE AND TO HOLD the foregoing rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto (herein collectively
called the "Property"), unto Administrative Agent, and to its successors and
assigns, forever, subject to the terms, provisions and conditions herein set
forth, to secure the Secured Indebtedness (as hereinafter defined).
Section 1.4. Security Interest.  Mortgagor hereby grants to Administrative Agent
a security interest in all of the Property which constitutes personal property
or fixtures to the extent the same does not constitute Excluded Property, all
proceeds and products thereof, and all supporting obligations ancillary to or
arising in any way in connection therewith (herein sometimes collectively called
the "Collateral") to secure the obligations of Mortgagor under the Loan
Agreement and all other indebtedness and matters defined as Secured Indebtedness
in Section 1.5 of this Mortgage.  In addition to its rights hereunder or
otherwise, Administrative Agent shall have all of the rights of a secured party
under the UCC, as in effect from time to time, or under the Uniform Commercial
Code in force, from time to time, in any other state to the extent the same is
applicable law.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 5
DAL 79534929v8

--------------------------------------------------------------------------------

Section 1.5. Secured Indebtedness, Loan Documents, Other Obligations.  This
Mortgage is made to secure and enforce the payment and performance of the
following obligations, indebtedness, duties and liabilities, and all renewals,
extensions, supplements, increases, and modifications thereof in whole or in
part from time to time (collectively the "Secured Indebtedness"): all
indebtedness, liabilities, duties, covenants, promises and other obligations,
whether joint or several, direct or indirect, fixed or contingent (other than
contingent indemnification obligations to the extent that no claim giving rise
thereto has been asserted), liquidated or unliquidated, and the cost of
collection of all such amounts, now or hereafter incurred or arising under or
pursuant to the Loan Agreement, this Mortgage, or any other document, instrument
or agreement now or hereafter evidencing, governing, guaranteeing, or securing
the Loan or otherwise executed by Mortgagor, any other Borrower or any other
Credit Party, for the benefit of any of the Lender Parties in connection with
the Loan, including but not limited to the Loan Agreement, this Mortgage, and
the Environmental Indemnity, as they or any of them may have been or may be from
time to time renewed, extended, supplemented, increased or modified, being
herein sometimes collectively called the "Loan Documents").
ARTICLE 2
Representations, Warranties and Covenants
Section 2.1. Mortgagor represents, warrants, and covenants as follows (with
respect to representations and warranties, except as otherwise disclosed to
Administrative Agent in writing):
(a) (a) Payment and Performance.  Mortgagor will make due and punctual payment
of the Secured Indebtedness.  Mortgagor will timely and properly perform and
comply with all of the covenants, agreements, and conditions imposed upon it by
this Mortgage and the other Loan Documents and will not permit a Default or
Event of Default to occur hereunder or thereunder.
(b) Title and Permitted Encumbrances.  Mortgagor has, in Mortgagor's own right,
and Mortgagor covenants to maintain, lawful, good and indefeasible title to the
Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all Liens other
than Permitted Liens.  Mortgagor will warrant generally and forever defend title
to the Property, subject as aforesaid, to Administrative Agent and its
successors or substitutes and assigns, against the claims and demands of all
persons claiming or to claim the same or any part thereof other than holders of
Permitted Liens.  Mortgagor will, prior to delinquency, punctually pay, perform,
observe and keep all covenants, obligations and conditions in or pursuant to any
Permitted Lien and will not modify or permit modification of any Permitted Lien
without the prior written consent of Administrative Agent (unless, as modified,
the same continue to constitute Permitted Liens).  Inclusion of any matter as a
Permitted Lien does not constitute approval or waiver by Administrative Agent of
any existing or future violation or other breach thereof by Mortgagor, by the
Property or otherwise.  If any right or interest of Administrative Agent in the
Property or any part thereof shall be endangered or questioned or shall be
attacked directly or indirectly, Administrative Agent (whether or not named as a
party to legal proceedings with respect thereto), is hereby authorized and
empowered to take such steps as in its Permitted Discretion may be proper for
the defense of any such legal proceedings or the protection of such right or
interest of Administrative Agent, including but not limited to the employment of
independent counsel, the prosecution or defense of litigation, and the
compromise or discharge of adverse claims.  All expenditures so made of every
kind and character shall be a demand obligation (which obligation Mortgagor
hereby promises to pay), and the party (Administrative Agent) making such
expenditures shall be subrogated to all rights of the person receiving such
payment.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 6
DAL 79534929v8

--------------------------------------------------------------------------------

(c) Taxes and Other Impositions.  Subject to Section 7.10 of the Loan Agreement,
Mortgagor will pay, or cause to be paid, all taxes, assessments and other
charges or levies imposed upon or against or with respect to the Property or the
ownership, use, occupancy or enjoyment of any portion thereof, or any utility
service thereto, prior to delinquency, including but not limited to all real
estate taxes assessed against the Property or any part thereof; and shall
deliver to Administrative Agent, within fifteen (15) days after request by
Administrative Agent, such evidence of the payment thereof as Administrative
Agent may require.
(d) Insurance.  Mortgagor shall obtain and maintain at Mortgagor's sole expense:
(1) property insurance with respect to all insurable Property, against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in Special Form (also known as
"all‑risk") coverage and against such other insurable hazards as Administrative
Agent may require, in an amount not less than 100% of the full replacement cost,
including the cost of debris removal, without deduction for depreciation and
sufficient to prevent Mortgagor and Administrative Agent from becoming a
coinsurer, such insurance to be in "builder's risk" completed
value(non‑reporting) form during and with respect to any construction on the
Premises; (2) if and to the extent any portion of the Improvements is, located
totally or partially in (A) an area identified as an area having special flood
hazards on the currently effective Flood Insurance Rate Map or Flood Hazard
Boundary Map published by the Federal Insurance Administration and/or Federal
Emergency Management Administration, (b) a community affected by the Coastal
Barrier Resource Act (COBRA), or (c) an area which has been designated as a
flood plain under the provisions of the Flood Hazard Area Control Act, N.J.S.A.
58:16A-50 et seq., a flood insurance policy in an amount required by
Administrative Agent, but in no event less than the amount sufficient to meet
the requirements of applicable law and the Flood Disaster Protection Act of
1973, as such requirements may from time to time be in effect; (3) general
liability insurance, on an "occurrence" basis against claims for "personal
injury" liability, including bodily injury, death or property damage liability,
for the benefit of Mortgagor as named insured and Administrative Agent as
additional insured; (4) statutory workers' compensation
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 7
DAL 79534929v8

--------------------------------------------------------------------------------

insurance with respect to any work on or about the Premises (including
employer's liability insurance, if required by Administrative Agent), covering
all employees of Mortgagor and any contractor; (5) if there is a general
contractor, commercial general liability insurance, including products and
completed operations coverage, and in other respects similar to that described
in clause (3) above, for the benefit of the general contractor as named insured
and Mortgagor and Administrative Agent as additional insureds, in addition to
statutory workers' compensation insurance with respect to any work on or about
the Premises (including employer's liability insurance, if required by
Administrative Agent), covering all employees of the general contractor and any
contractor; and (6) such other insurance on the Property and endorsements as may
from time to time be reasonably required by Administrative Agent and against
other insurable hazards or casualties which at the time are commonly insured
against in the case of premises similarly situated, due regard being given to
the height, type, construction, location, use and occupancy of buildings and
improvements.  All insurance policies shall be issued and maintained by
insurers, in amounts, with deductibles, limits and retentions, and in forms
reasonably satisfactory to Administrative Agent, and shall require not less than
ten (10) days' prior written notice to Administrative Agent of any cancellation
for nonpayment of premiums, and not less than thirty (30) days' prior written
notice to Administrative Agent of any other cancellation or any change of
coverage. All insurance companies must be licensed to do business in the state
in which the Property is located and must have an A. M. Best Company financial
and performance ratings of A-:IX or better.  All insurance policies maintained,
or caused to be maintained, by Mortgagor with respect to the Property, except
for general liability insurance, shall provide that each such policy shall be
primary without right of contribution from any other insurance that may be
carried by Mortgagor or Administrative Agent and that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured.  If any insurer which has
issued a policy of title, hazard, liability or other insurance required pursuant
to this Mortgage or any other Loan Document becomes insolvent or the subject of
any petition, case, proceeding or other action pursuant to any Debtor Relief
Law, or if in Administrative Agent's reasonable opinion the financial
responsibility of such insurer is or becomes inadequate, Mortgagor shall, in
each instance promptly upon its discovery thereof or upon the request of
Administrative Agent therefor, and at Mortgagor's expense, promptly obtain and
deliver to Administrative Agent a like policy (or, if and to the extent
permitted by Administrative Agent, acceptable evidence of insurance) issued by
another insurer, which insurer and policy meet the requirements of this Mortgage
or such other Loan Document, as the case may be.  Without limiting the
discretion of Administrative Agent with respect to required endorsements to
insurance policies, all such policies for loss of or damage to the Property
shall contain a standard mortgagee clause (without contribution) naming
Administrative Agent as mortgagee with loss proceeds payable to Administrative
Agent notwithstanding (i) any act, failure to act or negligence of or violation
of any warranty, declaration or condition contained in any such policy by any
named or additional
 
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 8
DAL 79534929v8

--------------------------------------------------------------------------------

insured; (ii) the occupation or use of the Property for purposes more hazardous
than permitted by the terms of any such policy; (iii) any foreclosure or other
action by Administrative Agent under the Loan Documents; or (iv) any change in
title to or ownership of the Property or any portion thereof, such proceeds to
be held for application as provided in the Loan Documents.  Certificates (or
other evidence) of each initial insurance policy shall be delivered to
Administrative Agent at the time of execution of this Mortgage, with all
premiums fully paid current, and each renewal or substitute policy (or evidence
of insurance) shall be delivered to Administrative Agent, with all premiums
fully paid current, at least ten (10) days before the termination of the policy
it renews or replaces.  Mortgagor shall pay all premiums on policies required
hereunder as they become due and payable and promptly deliver to Administrative
Agent evidence satisfactory to Administrative Agent of the timely payment
thereof.  If any loss occurs at any time when Mortgagor has failed to perform
Mortgagor's covenants and agreements in this paragraph with respect to any
insurance payable because of loss sustained to any part of the Property, whether
or not such insurance is required by Administrative Agent, Administrative Agent
shall nevertheless be entitled to the benefit of all insurance covering the loss
and held by or for Mortgagor, to the same extent as if it had been made payable
to Administrative Agent.  Upon any foreclosure hereof or transfer of title to
the Property in extinguishment of the whole or any part of the Secured
Indebtedness, all of Mortgagor's right, title and interest in and to the
insurance policies referred to in this Section (including unearned premiums) and
all proceeds payable thereunder shall thereupon vest in the purchaser at
foreclosure or other such transferee, to the extent permissible under such
policies.  Administrative Agent shall have the right (but not the obligation) to
make proof of loss for, settle and adjust any claim under, and receive the
proceeds of, all insurance for loss of or damage to the Property regardless of
whether or not such insurance policies are required by Administrative Agent, and
the expenses incurred by Administrative Agent in the adjustment and collection
of insurance proceeds shall be a part of the Secured Indebtedness and shall be
due and payable to Administrative Agent on demand.  Administrative Agent shall
not be, under any circumstances, liable or responsible for failure to collect or
exercise diligence in the collection of any of such proceeds or for the
obtaining, maintaining or adequacy of any insurance or for failure to see to the
proper application of any amount paid over to Mortgagor.  Subject to Section
8.11 of the Loan Agreement, any such proceeds received by Administrative Agent
shall, after deduction therefrom of all reasonable and documented expenses
actually incurred by Administrative Agent, including reasonable and documented
attorneys' fees, at Administrative Agent's option be (1) released to Mortgagor,
or (2) applied (upon compliance with such terms and conditions as may be
required by Administrative Agent) to repair or restoration, either partly or
entirely, of the Property so damaged, or (3) applied to the payment of the
Secured Indebtedness in such order and manner as Administrative Agent, in its
sole discretion, may elect, whether or not due.  In any event, the unpaid
portion of the Secured Indebtedness shall remain in full force and effect and
the payment thereof shall not be excused.  Mortgagor shall at all times comply
with the requirements of the insurance policies required hereunder and of the
issuers of such policies and of any board of fire underwriters or similar body
as applicable to or affecting the Property.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 9
DAL 79534929v8

--------------------------------------------------------------------------------

(e) Reserve for Insurance, Taxes and Assessments.  Upon the request of
Administrative Agent following the occurrence of an Event of Default (as defined
below) which is then continuing, to secure the payment and performance of the
Secured Indebtedness, but not in lieu of such payment and performance, Mortgagor
will deposit with Administrative Agent a sum equal to real estate taxes,
assessments and charges (which charges for the purposes of this paragraph shall
include without limitation any recurring charge which could result in a lien
against the Property) against the Property for the current year and the premiums
for such policies of insurance for the current year, all as estimated by
Administrative Agent and prorated to the end of the calendar month following the
month during which Administrative Agent's request is made, and thereafter will
deposit with Administrative Agent, on each date when an installment of principal
and/or interest is as required in the Loan Agreement, sufficient funds (as
estimated from time to time by Administrative Agent) to permit Administrative
Agent to pay at least fifteen (15) days prior to the due date thereof, the next
maturing real estate taxes, assessments and charges and premiums for such
policies of insurance.  Administrative Agent shall have the right to rely upon
tax information furnished by applicable taxing authorities in the payment of
such taxes or assessments and shall have no obligation to make any protest of
any such taxes or assessments.  To the extent permitted by Applicable Law, any
excess over the amounts required for such purposes shall be held by
Administrative Agent for future use, applied to any Secured Indebtedness or
refunded to Mortgagor, at Administrative Agent's option, and any deficiency in
such funds so deposited shall be made up by Mortgagor upon demand of
Administrative Agent.  All such funds so deposited shall bear no interest, may
be comingled with the general funds of Administrative Agent and shall be applied
by Administrative Agent toward the payment of such taxes, assessments, charges
and premiums when statements therefor are presented to Administrative Agent by
Mortgagor (which statements shall be presented by Mortgagor to Administrative
Agent a reasonable time before the applicable amount is due); provided, however,
that, if an Event of Default shall have occurred hereunder, such funds may at
Administrative Agent's option be applied to the payment of the Secured
Indebtedness in the order determined by Administrative Agent in its sole
discretion, and that Administrative Agent may (but shall have no obligation) at
any time, in its discretion, apply all or any part of such funds toward the
payment of any such taxes, assessments, charges or premiums which are past due,
together with any penalties or late charges with respect thereto.  The
conveyance or transfer of Mortgagor's interest in the Property for any reason
(including without limitation the foreclosure of a subordinate lien or security
interest or a transfer by operation of law) shall constitute an assignment or
transfer of Mortgagor's interest in and rights to such funds held by
Administrative Agent under this paragraph but subject to the rights of
Administrative Agent hereunder.
(f) Condemnation.  Mortgagor shall notify Administrative Agent immediately upon
obtaining knowledge thereof, of any threatened or pending proceeding for
condemnation affecting the Property or arising out of damage to the Property,
and Mortgagor shall, at Mortgagor's expense, diligently prosecute any such
proceedings.  Administrative Agent shall have the right (but not the obligation)
to participate in any such proceeding and to be represented by counsel of its
own choice.  Administrative Agent shall be entitled to receive all sums which
may be awarded or become payable to Mortgagor for the condemnation of the
Property, or any part thereof, for public or quasi‑public use, or by virtue of
private sale in lieu thereof, and any sums which may be awarded or become
payable to Mortgagor for injury or damage to the Property.  Mortgagor shall,
promptly upon request of Administrative Agent, execute such additional
assignments and other documents as may be necessary from time to time to permit
such participation and to enable Administrative Agent to collect and receipt for
any such sums.  All such sums are hereby assigned to Administrative Agent, and
shall, after deduction therefrom of all reasonable expenses actually incurred by
Administrative Agent, including reasonable and documented attorneys' fees, at
Administrative Agent's option be (1) released to Mortgagor, or (2) applied (upon
compliance with such terms and conditions as may be required by Administrative
Agent) to repair or restoration of the Property so affected, or (3) applied to
the payment of the Secured Indebtedness in such order and manner as provided in
Section 4.7 of the Loan Agreement, whether or not due.  In any event the unpaid
portion of the Secured Indebtedness shall remain in full force and effect and
the payment thereof shall not be excused.  Administrative Agent shall not be,
under any circumstances, liable or responsible for failure to collect or to
exercise diligence in the collection of any such sum or for failure to see to
the proper application of any amount paid over to Mortgagor.  Administrative
Agent is hereby authorized, in the name of Mortgagor, to execute and deliver
valid acquittances for, and to appeal from, any such award, judgment or decree. 
All costs and expenses (including but not limited to attorneys' fees) incurred
by Administrative Agent in connection with any condemnation shall be a demand
obligation owing by Mortgagor (which Mortgagor hereby promises to pay) to
Administrative Agent pursuant to this Mortgage.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 10
DAL 79534929v8

--------------------------------------------------------------------------------

(g) Compliance with Legal Requirements.  The Mortgagor, the Property and the
use, operation and maintenance thereof and all activities thereon do and shall
at all times comply with the terms, conditions, covenants, representations and
warranties of the Loan Agreement and, except where such failure to comply could
not reasonably be expected to have a Material Adverse Effect, all applicable
Legal Requirements (hereinafter defined).  The Property is not, and shall not
be, dependent on any other property or premises or any interest therein other
than the Property to fulfill any requirement of any Legal Requirement. 
Mortgagor shall not, by act or omission, permit any building or other
improvement not subject to the lien of this Mortgage to rely on the Property or
any interest therein to fulfill any requirement of any Legal Requirement.  No
improvement upon or use of any part of the Property constitutes a nonconforming
use under any zoning law or similar law or ordinance.  Mortgagor has obtained
and shall preserve in force all requisite zoning, utility, building, health,
environmental and operating permits, including, without limitation, certificates
of occupancy (if required), from the governmental authorities having
jurisdiction over the Property.  The absence of or failure to obtain and
maintain any certificate of occupancy does not constitute a violation of any
Applicable Law to the extent that any such violation would reasonably be
expected to have a Material Adverse Effect.
If Mortgagor receives a notice or claim from any person that the Property, or
any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Legal Requirement, Mortgagor will promptly furnish a copy of
such notice or claim to Administrative Agent.  Mortgagor has received no notice
and has no knowledge of any such noncompliance.  As used in this Mortgage, the
term "Legal Requirement" means any Applicable Law, and any other agreement,
covenant, restriction, easement or condition (including, without limitation of
the foregoing, any condition or requirement imposed by any insurance or surety
company), as any of the same now exists or may be changed or amended or come
into effect in the future.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 11
DAL 79534929v8

--------------------------------------------------------------------------------

(h) Maintenance, Repair and Restoration.  Mortgagor will keep the Property in
good working order and repair, operating condition and appearance, ordinary wear
and tear excepted, causing all necessary repairs, renewals, replacements,
additions and improvements to be promptly made, and will not allow any of the
Property to be misused, abused or wasted or to deteriorate.  Notwithstanding the
foregoing, Mortgagor will not, without the prior written consent of
Administrative Agent or as otherwise expressly permitted in the Loan Agreement,
(i) remove from the Property any fixtures or personal property covered by this
Mortgage except such as is replaced by Mortgagor by an article of equal
suitability and value, owned by Mortgagor, free and clear of any lien or
security interest (except that created by this Mortgage and Permitted Liens), or
(ii) make any structural alteration to the Property or any other alteration
thereto which materially impairs the value thereof.  If any act or occurrence of
any kind or nature (including any condemnation or any casualty for which
insurance was not obtained or obtainable) shall result in damage to or loss or
destruction of the Property, Mortgagor shall give prompt notice thereof to
Administrative Agent and Mortgagor shall promptly, at Mortgagor's sole cost and
expense and regardless of whether insurance or condemnation proceeds (if any)
shall be available or sufficient for the purpose, secure the Property as
necessary and commence and continue diligently to completion to restore, repair,
replace and rebuild the Property as nearly as possible to its value, condition
and character immediately prior to the damage, loss or destruction.
(i) No Other Liens.  Mortgagor will not, without the prior written consent of
Administrative Agent, create, place or permit to be created or placed, or
through any act or failure to act, acquiesce in the placing of, or allow to
remain, any Lien against or covering the Property, or any part thereof, other
than the Permitted Liens, regardless of whether the same are expressly or
otherwise subordinate to the Lien created by this Mortgage, and should any Lien
(other than Permitted Liens) become attached hereafter in any manner to any part
of the Property without the prior written consent of Administrative Agent,
Mortgagor will cause the same to be promptly discharged and released.  Mortgagor
will own all parts of the Property and, except as permitted under the Loan
Agreement, will not acquire any fixtures, equipment or other property (including
software embedded therein) forming a part of the Property pursuant to a lease,
license, security agreement or similar agreement, whereby any party has or may
obtain the right to repossess or remove same, without the prior written consent
of Administrative Agent.
(j) Further Assurances.  Mortgagor will, within a reasonable period of time
following  request of Administrative Agent, (i) correct any defect, error or
omission which may be discovered in the contents, execution or acknowledgment of
this Mortgage or any other Loan Document; (ii) execute, acknowledge, deliver,
procure and record and/or file such further documents (including, without
limitation, further mortgages, deeds of trust, security agreements, and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage,
to more fully identify and subject to the liens and security interests hereof
any property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as deemed advisable by Administrative Agent in
its commercially reasonable judgment to protect the lien or the security
interest hereunder against the rights or interests of third persons; and (iii)
use best efforts to provide such certificates, documents, reports, information,
affidavits and other instruments and do such further acts as may be necessary,
desirable or proper in the reasonable determination of Administrative Agent to
enable Administrative Agent to comply with the requirements or requests of any
agency having jurisdiction over Administrative Agent or any examiners of such
agencies with respect to the Secured Indebtedness, Mortgagor or the Property. 
Mortgagor shall pay all costs connected with any of the foregoing, which shall
be a demand obligation owing by Mortgagor (which Mortgagor hereby promises to
pay) to Administrative Agent pursuant to this Mortgage.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 12
DAL 79534929v8

--------------------------------------------------------------------------------

(k) Indemnification.
(i) Mortgagor will indemnify and hold harmless the Lender Parties from and
against, and reimburse them on demand for, any and all Indemnified Matters
(hereinafter defined).  For purposes of this subparagraph (i), the term
"Administrative Agent" shall include Administrative Agent and any persons owned
or controlled by, owning or controlling, or under common control or affiliated
with Administrative Agent and the directors, officers, partners, employees,
attorneys, agents and representatives of each of them.  WITHOUT LIMITATION, THE
FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED
TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR
CONTRIBUTORY) OR STRICT LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNIFIED
PERSON.  HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO A PARTICULAR INDEMNIFIED
PERSON TO THE EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR
ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNIFIED
PERSON OR TO THE EXTENT THAT SUCH MATTERS FIRST AROSE SOLELY AFTER
ADMINISTRATIVE AGENT ASSUMED EXCLUSIVE POSSESSION OR OWNERSHIP OF THE PROPERTY. 
Any amount to be paid under this paragraph (k) by Mortgagor to the Lender
Parties shall be a demand obligation owing by Mortgagor (which Mortgagor hereby
promises to pay) to the Lender Parties pursuant to this Mortgage.  Upon demand
by Administrative Agent, Mortgagor shall diligently defend any Indemnified
Matter which affects the Property or is made or commenced against the Lender
Parties, whether alone or together with Mortgagor or any other person, all at
Mortgagor's own cost and expense and by counsel to be approved by Administrative
Agent in the exercise of its Permitted Discretion.  In the alternative, at any
time Administrative Agent may elect to conduct its own defense through counsel
selected by Administrative Agent and at the cost and expense of Mortgagor. 
Nothing in this paragraph, elsewhere in this Mortgage or in any other Loan
Document shall limit or impair any rights or remedies of the Lender Parties
(including without limitation any rights of contribution or indemnification)
against Mortgagor or any other person under any other provision of this
Mortgage, any other Loan Document, any other agreement or any applicable Legal
Requirement.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 13
DAL 79534929v8

--------------------------------------------------------------------------------

(ii) For purposes of this subparagraph (ii), the term "Lender Parties" shall
include the Lender Parties and the directors, officers, partners, employees and
agents of each of the Lender Parties, respectively, and any persons owned or
controlled by, owning or controlling, or under common control or affiliated with
the Lender Parties, respectively.  As used herein, the term "Indemnified
Matters" means any and all claims, demands, liabilities (including strict
liability), losses, damages (including consequential damages), causes of action,
judgments, penalties, fines, costs and expenses (including without limitation,
reasonable and documented fees and expenses of attorneys and other professional
consultants and experts, and of the investigation and defense of any claim,
whether or not such claim is ultimately withdrawn or defeated, and the
settlement of any claim or judgment including all value paid or given in
settlement) of every kind, known or unknown, foreseeable or unforeseeable, which
may be imposed upon, asserted against or incurred or paid by any of the Lender
Parties at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Mortgage or any other Loan Document, including but not
limited to any bodily injury or death or property damage occurring in or upon or
in the vicinity of the Property through any cause whatsoever at any time on or
before the Release Date (hereinafter defined), any act performed or omitted to
be performed hereunder or under any other Loan Document, any breach by Mortgagor
of any representation, warranty, covenant, agreement or condition contained in
this Mortgage or in any other Loan Document, any Default or Event of Default as
defined herein, and any claim under or with respect to any Lease; provided,
however, for the avoidance of doubt, "Indemnified Matters" shall not include any
of the foregoing to the extent the same arises or results from the gross
negligence or willful misconduct of any Lender Party.  The term "Release Date"
as used herein means the earlier of the following two dates:  (i) the date on
which the Secured Indebtedness (other than contingent indemnification claims)
has been paid and performed in full and the commitment of the Lender to make
Loans under the Loan Agreement has been terminated; or (ii) the date on which
the lien of the Mortgage is fully and finally foreclosed or a conveyance by deed
in lieu of such foreclosure is fully and finally effective and possession of the
Property has been given to and accepted by the purchaser or grantee free of
occupancy and claims to occupancy by Mortgagor and their heirs, devisees,
representatives, successors and assigns; provided that, if such payment,
performance, release, foreclosure or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Release Date shall be deemed not to have occurred
until such challenge is validly released, dismissed with prejudice or otherwise
barred by law from further assertion.  The indemnities in this paragraph (k)
shall not terminate upon the Release Date or upon the release, foreclosure or
other termination of this Mortgage but will survive the Release Date,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, the repayment
of the Secured Indebtedness, the discharge and release of this Mortgage and the
other Loan Documents, any bankruptcy or other debtor relief proceeding, and any
other event whatsoever.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 14
DAL 79534929v8

--------------------------------------------------------------------------------

(l) Operation of Property.  Mortgagor will operate the Property in a good and
workmanlike manner and in accordance in all material respects with all Legal
Requirements and, subject to Section 8.12 of the Loan Agreement, will pay all
fees or charges of any kind in connection therewith.  Mortgagor will keep the
Property occupied so as not to impair the insurance carried thereon.  Mortgagor
will not use or occupy or conduct any activity on, or allow the use or occupancy
of or the conduct of any activity on, the Property in any manner which violates
in any material respect any Legal Requirement or which constitutes a public or
private nuisance or which makes void, voidable or cancelable, or increases the
premium of, any insurance then in force with respect thereto.  Mortgagor will
not initiate or consent to any zoning reclassification of the Property or seek
any variance under existing zoning ordinances applicable to the Property or use
or permit the use of the Property in such a manner which would result in such
use becoming a nonconforming use under applicable zoning ordinances or other
Legal Requirement.  Mortgagor will not impose any easement, restrictive covenant
or encumbrance upon the Property, execute or file any subdivision plat or
condominium declaration affecting the Property or consent to the annexation of
the Property to any municipality, without the prior written consent of
Administrative Agent and except for Permitted Liens.  Mortgagor will not do or
suffer to be done any act whereby the value of any part of the Property may be
lessened in any material respect (it being understood and agreed that this
covenant shall not include general market fluctuations).  Mortgagor will
preserve, protect, renew, extend and retain all material rights and privileges
granted for or applicable to the Property.  Without the prior written consent of
Administrative Agent, there shall be no drilling or exploration for or
extraction, removal or production of any mineral, hydrocarbon, gas, natural
element, compound or substance (including sand and gravel) from the surface or
subsurface of the Land regardless of the depth thereof or the method of mining
or extraction thereof.  Mortgagor will cause all debts and liabilities of any
character (including without limitation all debts and liabilities for labor,
material and equipment (including software embedded therein) and all debts and
charges for utilities servicing the Property) incurred in the construction,
maintenance, operation and development of the Property to be promptly paid.
(m) Environmental Issues.  The Mortgagor hereby further represents, warrants,
and covenants that, except as expressly disclosed in that certain Phase I
Environmental Site Assessment dated November 21, 2016, prepared by Pennoni
Associates Inc.:
(i) None of the real property owned and/or occupied by the Mortgagor and located
in the State of New Jersey, including, without limitation, the Property, has
ever been used by previous owners and/or operators of such real property to
refine, produce, store, handle, transfer, process or transport "Hazardous
Substances" or "Hazardous Wastes" (as such terms are defined in the Applicable
Environmental Laws) unless in de minimis quantities in compliance with
Applicable Environmental Laws and the Mortgagor has not used in the past, nor
does the Mortgagor intend to use in the future, any such real property,
including, without limitation, the Property, for the purposes of refining,
producing, storing, handling, transferring, processing, or transporting said
Hazardous Substances or Hazardous Wastes other than in de minimis quantities in
compliance with Applicable Environmental Laws.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 15
DAL 79534929v8

--------------------------------------------------------------------------------

(ii) None of the real property owned and/or occupied by the Mortgagor and
located in the State of New Jersey, including, without limitation, the Property,
has been or is now being used as a "Major Facility" (as such term is defined in
N.J.S.A. 58:10-23.11b(l)), and none of said real property, including, but not
limited to, the Property, will be used in the future as a Major Facility.
(iii) Should the Mortgagor, any tenant of the Property or any other Person cause
or permit any intentional or unintentional action or omission resulting in the
releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of
Hazardous Substances or Hazardous Waste into the waters or onto the lands in the
State of New Jersey, or into the waters outside the jurisdiction of the State of
New Jersey resulting in damage to the lands, waters, fish, shellfish, wildlife,
biota, air, or other resources owned, managed or held in trust or otherwise
controlled by the State of New Jersey, without having obtained a permit issued
by the appropriate governmental authorities, the Mortgagor shall promptly clean
up such spill, leak, etc., in accordance with Applicable Environmental Laws.
(iv) No lien has been attached to any revenues or any real or any personal
property owned by the Mortgagor and located in the State of New Jersey,
including, without limitation, the Property, as a result of the administrator of
the New Jersey Spill Compensation Fund expending monies from said fund to pay
for "Damages" (as such term is defined in N.J.S.A. 58:10-23.11g) and/or "Clean
up and Removal Costs" (as such term is defined in N.J.S.A. 58:10-23.11b (d)),
arising from an intentional or unintentional action or omission by the Mortgagor
or any previous owner and/or operator of said real property resulting in the
releasing, spilling, pumping, pouring, emitting, emptying or dumping of
Hazardous Substances or Hazardous Wastes into the waters of the State of New
Jersey or onto land from which it might flow or drain into said waters or into
waters outside the jurisdiction of the State of New Jersey where damage may have
resulted to the lands, waters, fish, shellfish, wildlife, biota, air and other
resources owned, managed, held in trust or otherwise controlled by the State of
New Jersey.
(v) If applicable, the Mortgagor has furnished the New Jersey Department of
Environmental Protection with all the information required by N.J.S.A.
58:10-23.11d with respect to the Property and any other real property owned
and/or operated by the Mortgagor and located in the State of New Jersey which is
used as a Major Facility.
(vi) The Mortgagor is not in receipt of any summons, citation, directive,
letter, or other communication, written or oral, from the New Jersey Department
of Environmental Protection concerning any intentional or unintentional action
or omission on the Mortgagor's part resulting in the releasing, spilling,
leaking, pumping, pouring, emitting, emptying or dumping of Hazardous Substances
or Hazardous Wastes into the waters or onto the lands of the State of New
Jersey, or into the waters outside the jurisdiction of the State of New Jersey
resulting in damage to the land, waters, fish, shellfish, wildlife, biota, air,
and/or other resources owned, managed, held in trust or otherwise controlled by
the State of New Jersey, which has not been withdrawn or complied with.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 16
DAL 79534929v8

--------------------------------------------------------------------------------

(vii) In connection with any purchase of the Property or any other real property
acquired by the Mortgagor on or after January 1, 1984, to the best of the
Mortgagor's knowledge, the Mortgagor required that the seller of said real
property, including the Property, comply with the applicable provisions of the
New Jersey Industrial Site Recovery Act, formerly known as the Environmental
Cleanup Responsibility Act, (N.J.S.A. 13:1K-6 et seq.), as amended, and the
seller did comply therewith.
(viii) The Mortgagor shall not cause or permit to exist, as a result of an
intentional or unintentional action or omission on its part, a releasing,
spilling, leaking, pumping, emitting, pouring, emptying, or dumping of a
Hazardous Substance or Hazardous Waste into waters of the State of New Jersey or
onto the lands from which it might flow or drain into said waters, or into
waters outside the jurisdiction of the State of New Jersey where damage may
result to the lands, waters, fish, shellfish, wildlife, biota, air, and/or other
resources owned, managed, held in trust or otherwise controlled by the State of
New Jersey, unless said release, spill, leak, etc., is pursuant to and in
compliance with the conditions of a permit issued by the appropriate Federal or
state governmental authorities.
(ix) So long as the Mortgagor shall own or operate any real property located in
the State of New Jersey which is used as a Major Facility, the Mortgagor shall
duly file or cause to be duly filed with the Director or the Division of
Taxation in the New Jersey Department of the Treasury, a tax report or return
and shall pay or make provision in accordance with and pursuant to N.J.S.A.
58:10-23.11h.
(x) In the event that there shall be filed a lien against the Property by the
New Jersey Department of Environmental Protection pursuant to and in accordance
with the provisions of N.J.S.A. 58:10-23.11(f), as a result of the administrator
of the New Jersey Spill Compensation Fund having expended monies from said fund
to pay for "Damages" (as such term is defined in N.J.S.A. 58:10-23.11g), and/or
"Cleanup and Removal Costs" (as such term is defined in N.J.S.A.
58:10-23.11b(d)), arising from an intentional or unintentional action or
omission of the Mortgagor, resulting in the releasing, spilling, pumping,
pouring, emitting, emptying or dumping of Hazardous Substances or Hazardous
Wastes into the waters of the State of New Jersey or onto lands from which it
might flow or drain into said waters, the Mortgagor shall, within forty-five
(45) days from the date that any Mortgagor is given notice that the lien has
been placed against the Property or within such shorter period of time in the
event that the State of New Jersey has commenced steps to cause the Property to
be sold pursuant to the lien, either (a) pay the claim and remove the lien from
the Property or (b) furnish (1) a bond reasonably satisfactory to First American
Title Insurance Company and the Administrative Agent in the amount of the claim
out of which the lien arises, (2) a cash deposit in the amount of the claim out
of which the lien arises, or (3) other security reasonably satisfactory to the
Administrative Agent in an amount sufficient to discharge the claim out of which
the lien arises.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 17
DAL 79534929v8

--------------------------------------------------------------------------------

(xi) The Mortgagor hereby agrees that in the event the provisions of the New
Jersey Industrial Site Recovery Act (N.J.S.A. 13:1K-6 et seq.) become applicable
to all or any portion of the Property subsequent to the date hereof, the
Mortgagor shall give prompt written notice thereof to the Administrative Agent
and shall take prompt requisite action to insure full compliance with the Act.
(xii) Should the Mortgagor cause or permit any intentional or unintentional
action or omission resulting in the releasing, spilling, leaking, pumping,
pouring, emitting, emptying, or dumping of Hazardous Substances or Hazardous
Wastes into the waters or onto the lands in the State of New Jersey, or into the
waters outside the jurisdiction of the State of New Jersey resulting in damage
to the lands, waters, fish, shellfish, wildlife, biota, air, and/or other
resources owned, managed, held in trust or otherwise controlled by the State of
New Jersey, without having obtained a permit issued by the appropriate
governmental authorities, the Mortgagor shall promptly clean up such spill,
leak, etc. in accordance with the provisions of the New Jersey Spill
Compensation and Control Act.
(xiii) Subject to the terms and conditions of the Environmental Indemnity, the
Mortgagor hereby agrees that the Administrative Agent shall have the right to
conduct or have conducted by its agents or contractors, such environmental
inspections as the Administrative Agent shall deem necessary or advisable from
time to time, if the Administrative Agent, in good faith, has reason to believe
that a discharge may have occurred, at the sole cost and expense of the
Mortgagor.  The Mortgagor shall, and shall cause each tenant of the Property, if
any, to, cooperate with such inspection efforts; such cooperation shall include,
without limitation, supplying such information concerning the operations
conducted, and Hazardous Substances or Hazardous Wastes located at the Property.
(xiv) No lien has been attached to any real property owned by the Mortgagor and
located within the State of New Jersey, including, without limitation, the
Property, as a result of the Administrator of the United States Environmental
Protection Agency expending monies from the Hazardous Substance Superfund for
"Damages" and/or "Response Costs" (as such terms are defined and described in 42
U.S.C. §9607(a)), arising from an intentional or unintentional action or
omission of the Mortgagor resulting in any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of any Hazardous Substances or Hazardous Wastes into the navigable
waters, the waters of the contiguous zone, or the ocean waters of which the
natural resources are under the exclusive managing authority of the United
States under the Magnuson Fishery Conservation and Management Act (16 U.S.C.
§1801 et seq.), or any other surface water, ground water, drinking water supply,
land surface or subsurface strata, or ambient air within the United States or
under the jurisdiction of the United States when damage may have resulted to the
land, fish, wildlife, biota, air, water, ground water, drinking supplies, and
other resources belonging to, managed by, held in trust by, appertaining to or
otherwise controlled by the United States and any State or local government.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 18
DAL 79534929v8

--------------------------------------------------------------------------------

(xv) In the event that there shall be a lien filed against the Property by the
United States Environmental Protection Agency pursuant to and in accordance with
the provisions of 42 U.S.C. §9607(1), as a result of the Administrator of the
Hazardous Substance Superfund having expended monies from said fund to pay for
Damages and Response Action Costs arising from an intentional or unintentional
action of the Mortgagor, resulting in any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of any Hazardous Substances or Hazardous Wastes into the navigable
waters, the waters of the contiguous zone, or the ocean waters of which the
natural resources are under the exclusive managing authority of the United
States under the Magnuson Fishery Conservation and Management Act (16 U.S.C.
§1801 et seq.), or any other surface water, ground water, drinking water supply,
land surface of subsurface strata or ambient air within the United States or
under the jurisdiction of the United States where damage resulted to the lands,
waters, or natural resources of the United States, then the Mortgagor shall,
within forty-five (45) days from the date that the Mortgagor is given notice
that the lien has been placed against the Property, or within such shorter
period of time in the event that the United States Government has commenced
steps to cause the Property to be sold pursuant to the lien, either (a) pay the
claim and remove the lien from the Property or (b) furnish (1) a bond
satisfactory to First American Title Insurance Company and the Administrative
Agent in an amount of the claim out of which the lien arises, (2) a cash deposit
in the amount of the claim out of which the lien arises, or (3) other security
reasonably satisfactory to the Administrative Agent in an amount sufficient to
discharge the claim out of which the lien arises.
(xvi) The Mortgagor hereby represents and warrants that neither the Mortgagor
nor the Property is in violation of or subject to any existing, pending or, to
the best of Mortgagor's knowledge, threatened investigation or inquiry by any
governmental authority pertaining to any Applicable Environmental Law.  The
Mortgagor shall not cause or permit the Property to be in violation of, or do
anything which would subject the Property to any remedial obligations under, any
Applicable Environmental Law and the Mortgagor shall promptly notify the
Administrative Agent, in writing, of any existing, pending or, to the best of
Mortgagor's knowledge, threatened investigation or inquiry by any governmental
authority in connection with any Applicable Environmental Law.
Section 2.2. Performance by Administrative Agent on Mortgagor's Behalf. 
Mortgagor agrees that, if Mortgagor fails to perform any act or to take any
action which under this Mortgage Mortgagor is required to perform or take, or to
pay any money which under this Mortgage Mortgagor is required to pay, and such
failure constitutes an Event of Default under this Mortgage, then Administrative
Agent, in Mortgagor's name or its own name, may (but shall not be obligated to)
perform or cause to be performed such act or take such action or pay such money,
and any reasonable and documented expenses so incurred by Administrative Agent
and any money so paid by Administrative Agent shall be a demand obligation owing
by Mortgagor to Administrative Agent (which obligation Mortgagor hereby promises
to pay), shall be a part of the Secured Indebtedness, and Administrative Agent,
upon making such payment, shall be subrogated to all of the rights of the
person, entity or body politic receiving such payment.  Administrative Agent and
its designees shall have the right to enter upon the Property for any such
purposes during normal business hours upon reasonable prior written notice prior
to the occurrence of an Event of Default, and at any time from and after the
occurrence and during the continuance of an Event of Default.  No such payment
or performance by Administrative Agent shall waive or cure any default or waive
any right, remedy or recourse of Administrative Agent.  Any such payment may be
made by Administrative Agent in reliance on any statement, invoice or claim
without inquiry into the validity or accuracy thereof.  Each amount due and
owing by Mortgagor to Administrative Agent pursuant to this Mortgage shall bear
interest, from the date such amount becomes due until paid, at the rate per
annum provided in the Loan Agreement for interest on past due principal owed on
the Loan, which interest shall be payable to Administrative Agent on demand; and
all such amounts, together with such interest thereon, shall automatically and
without notice be a part of the Secured Indebtedness.  The amount and nature of
any expense by Administrative Agent hereunder and the time when paid shall be
fully established by the certificate of Administrative Agent or any of
Administrative Agent's officers or agents.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 19
DAL 79534929v8

--------------------------------------------------------------------------------

Section 2.3. Absence of Obligations of Administrative Agent with Respect to
Property.  Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of "Property" and/or the provisions of
Article 3 hereof, (i) to the extent permitted by Applicable Law, the Property is
composed of Mortgagor's rights, title and interests therein but not Mortgagor's
obligations, duties or liabilities pertaining thereto, (ii) Administrative Agent
neither assumes nor shall have any obligations, duties or liabilities in
connection with any portion of the items described in the definition of
"Property" herein, either prior to or after obtaining title to such Property,
whether by foreclosure sale, the granting of a deed in lieu of foreclosure or
otherwise, and (iii) Administrative Agent may, at any time prior to or after the
acquisition of title to any portion of the Property as above described, advise
any party in writing as to the extent of Administrative Agent's interest therein
and/or expressly disaffirm in writing any rights, interests, obligations, duties
and/or liabilities with respect to such Property or matters related thereto. 
Without limiting the generality of the foregoing, it is understood and agreed
that Administrative Agent shall have no obligations, duties or liabilities prior
to or after acquisition of title to any portion of the Property, as lessee under
any lease or purchaser or seller under any contract or option unless
Administrative Agent elects otherwise by written notification.
Section 2.4. Authorization to File Financing Statements; Power of Attorney. 
Mortgagor hereby authorizes Administrative Agent at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements as authorized by Applicable Law, required by
Administrative Agent to establish or maintain the validity, perfection and
priority of the security interests granted in this Mortgage.  For purposes of
such filings, Mortgagor agrees to furnish any information reasonably requested
by Administrative Agent promptly upon request by Administrative Agent. 
Mortgagor also ratifies its authorization for Administrative Agent to have filed
any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 20
DAL 79534929v8

--------------------------------------------------------------------------------

ARTICLE 3
Assignment of Rents and Leases
Section 3.1. Assignment.  Mortgagor hereby unconditionally, absolutely and
presently sells, grants, transfers, releases, conveys and assigns to
Administrative Agent all Rents (hereinafter defined) and all of Mortgagor's
rights in and under all Leases (hereinafter defined).  This grant, transfer,
assignment and conveyance of Leases gives Administrative Agent the present
unconditional and absolute right and title to the Leases and Rents and to
collect and receive the Rents.  So long as no Event of Default has occurred,
Mortgagor shall have a limited revocable license (which license shall terminate
automatically and without further notice upon the occurrence of an Event of
Default hereunder), in the place and stead of Administrative Agent to collect,
but not more than one (1) month in advance, the Rents under the Leases and,
where applicable, subleases, such Rents to be held in trust for Administrative
Agent and to otherwise deal with all Leases as permitted by this Mortgage.  Each
month, provided no Event of Default has occurred, Mortgagor may retain such
Rents as were collected that month and held in trust for Administrative Agent;
provided, however, that all Rents collected by Mortgagor shall be applied solely
to the ordinary and necessary expenses of owning and operating the Property or
paid to Administrative Agent.  Upon the revocation of such license, all Rents
shall be paid directly to Administrative Agent and not through Mortgagor, all
without the necessity of any further action by Administrative Agent, including,
without limitation, any action to obtain possession of the Land, Improvements or
any other portion of the Property or any action for the appointment of a
receiver.  Mortgagor hereby authorizes and directs the tenants under the Leases
to pay Rents to Administrative Agent upon the termination of Mortgagor's license
to collect the Rents, without further consent of Mortgagor, without any
obligation to determine whether an Event of Default has in fact occurred and
regardless of whether Administrative Agent has taken possession of any portion
of the Property, and the tenants may rely upon any written statement delivered
by Mortgagor to the tenants.  Any such payment to Administrative Agent shall
constitute payment to Mortgagor under the Leases, and Mortgagor hereby
irrevocably appoints Administrative Agent as its attorney-in-fact to do all
things, after the occurrence and during the continuance of an Event of Default,
which Mortgagor might otherwise do with respect to the Property and the Leases
thereon, including, without limitation, (i) collecting Rents with or without
suit and applying the same, less expenses of collection, to any of the
obligations secured hereunder or under the Loan
 
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 21
DAL 79534929v8

--------------------------------------------------------------------------------

 Documents or to expenses of operating and maintaining the Property (including
reasonable reserves for anticipated expenses), at the option of the
Administrative Agent, all in such manner as may be determined by Administrative
Agent in its Permitted Discretion, or at the option of Administrative Agent,
holding the same as security for the payment of the Secured Obligations, (ii)
leasing, in the name of Mortgagor, the whole or any part of the Property which
may become vacant, and (iii) employing agents therefor and paying such agents
reasonable compensation for their services.  The curing of such Event of
Default, unless other Events of Default also then exist, shall entitle Mortgagor
to recover its aforesaid license to do any such things which Mortgagor might
otherwise do with respect to the Property and the Leases thereon and to again
collect such Rents.  The powers and rights granted in this paragraph shall be in
addition to the other remedies herein provided for upon the occurrence and
during the continuance of an Event of Default and may be exercised independently
of or concurrently with any of said remedies.  Nothing in the foregoing shall be
construed to impose any obligation upon Administrative Agent to exercise any
power or right granted in this paragraph or to assume any liability under any
Lease of any part of the Property and no liability shall attach to
Administrative Agent for failure or inability to collect any Rents under any
such Lease.  The assignment contained in this Section shall become null and void
upon the release of this Mortgage.  As used herein:  (i) "Lease" means each
existing or future lease, sublease (to the extent of Mortgagor's rights
thereunder) or other agreement under the terms of which any Person has or
acquires any right to occupy or use any part of or interest in the Property, and
each existing or future guaranty of payment or performance thereunder, and all
extensions, renewals, modifications, supplements and replacements of each such
lease, sublease, agreement or guaranty (it being understood and agreed that
there are no Leases in existence as of the date hereof); and (ii) "Rents" means
all of the rents, revenue, income, profits and proceeds derived and to be
derived from the Property or arising from the use of enjoyment of any portion
thereof or from any Lease, including but not limited to liquidated damages
following default under any such Lease, or payments applicable to a termination
of a Lease, all proceeds payable under any policy of insurance covering loss of
rents resulting from damage to any part of the Property, all of Mortgagor's
rights to recover monetary amounts from any tenant in bankruptcy including,
without limitation, rights of recovery for use and occupancy and damage claims
arising out of Lease defaults, including rejections, under any applicable Debtor
Relief Law, together with any sums of money that may now or at any time
hereafter be or become due and payable to Mortgagor by virtue of any and all
royalties, overriding royalties, bonuses, delay rentals and any other amount of
any kind or character arising under any and all present and all future oil, gas,
mineral and mining leases covering the Property or any part thereof, and all
proceeds and other amounts paid or owing to Mortgagor under or pursuant to any
and all contracts and bonds relating to the construction or renovation of the
Property.
Section 3.2. Covenants, Representations and Warranties Concerning Leases and
Rents.  Mortgagor covenants, represents and warrants that: (a) Mortgagor has
good title to, and is the owner of the entire landlord's interest in, the Leases
and Rents hereby assigned and authority to assign them subject only to Permitted
Liens; (b) all Leases are valid and enforceable, and in full force and effect,
and
 
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 22
DAL 79534929v8

--------------------------------------------------------------------------------

 are unmodified except as stated therein; (c) neither Mortgagor nor, to
Mortgagor's knowledge, any tenant in the Property is in default under its Lease
(and no event has occurred which with the passage of time or notice or both
would result in a default under its Lease) or is the subject of any bankruptcy,
insolvency or similar proceeding; (d) unless otherwise stated in a Permitted
Lien, no Rents or Leases have been or will be assigned, mortgaged, pledged or
otherwise encumbered and no other person has or will acquire any right, title or
interest in such Rents or Leases; (e) no Rents have been waived, released,
discounted, set off or compromised; (f) except as stated in the Leases,
Mortgagor has not received any funds or deposits from any tenant for which
credit has not already been made on account of accrued Rents; (g) Mortgagor
shall perform all of its obligations under the Leases and enforce the tenants'
obligations under the Leases to the extent enforcement is prudent under the
circumstances; (h) Mortgagor will not without the prior written consent of
Administrative Agent, enter into any Lease after the date hereof, or waive,
release, discount, set off, compromise, reduce or defer any Rent, receive or
collect Rents more than one (1) month in advance, grant any rent‑free period to
any tenant, reduce any Lease term or waive, release or otherwise modify any
other material obligation under any Lease, renew or extend any Lease except in
accordance with a right of the tenant thereto in such Lease, approve or consent
to an assignment of a Lease or a subletting of any part of the premises covered
by a Lease, or settle or compromise any claim against a tenant under a Lease in
bankruptcy or otherwise; (i) Mortgagor will not, without the prior written
consent of Administrative Agent, terminate or consent to the cancellation or
surrender of any Lease having an unexpired term of one (1) year or more; (j)
Mortgagor will not execute any Lease except in the ordinary course of business
and otherwise in accordance with the Loan Documents and for actual occupancy by
the tenant thereunder; (k) Mortgagor shall give prompt notice to Administrative
Agent, as soon as Mortgagor first obtains notice, of any claim, or the
commencement of any action, by any tenant or subtenant under or with respect to
a Lease regarding any claimed damage, default, diminution of or offset against
Rent, cancellation of the Lease, or constructive eviction, excluding, however,
notices of default under residential Leases, and Mortgagor shall defend, at
Mortgagor's expense, any proceeding pertaining to any Lease, including, if
Administrative Agent so requests, any such proceeding to which Administrative
Agent is a party; (l) Mortgagor shall as often as requested by Administrative
Agent, within fifteen (15) days of each request, deliver to Administrative Agent
a complete rent roll of the Property in such detail as Administrative Agent may
require and financial statements of the tenants, subtenants and guarantors under
the Leases to the extent available to Mortgagor, and deliver to such of the
tenants and others obligated under the Leases specified by Administrative Agent
written notice of the assignment in Section 3.1 hereof in form and content
satisfactory to Administrative Agent; and (m) promptly upon request by
Administrative Agent, Mortgagor shall deliver to Administrative Agent executed
originals of all Leases and copies of all records relating thereto.
Section 3.3. No Liability of Administrative Agent.  Administrative Agent's
acceptance of this assignment shall not be deemed to constitute Administrative
Agent a "Administrative Agent in possession," nor obligate Administrative Agent
to appear in or defend any proceeding relating to any Lease or to the Property,
or to take any action hereunder, expend any money, incur any expenses, or
perform any obligation or liability under any Lease, or assume any obligation
for any deposit delivered to Mortgagor by any tenant and not as such delivered
to and accepted by Administrative Agent.  Administrative Agent shall not be
liable for any injury or damage to Person or property in or about the Property,
or for Administrative Agent's failure to collect or to exercise diligence in
collecting Rents, but shall be accountable only for Rents that it shall actually
receive.  Neither the assignment of Leases and Rents nor enforcement of
Administrative Agent's rights regarding Leases and Rents (including collection
of Rents) nor possession of the Property by Administrative Agent nor
Administrative Agent's consent to or approval of any Lease (nor all of the
same), shall render Administrative Agent liable on any obligation under or with
respect to any Lease or constitute affirmation of, or any subordination to, any
Lease, occupancy, use or option except to the extent that Administrative Agent
has entered into a separate non-disturbance, subordination and attornment
agreement with any lessee of the Property.  If Administrative Agent seeks or
obtains any judicial relief regarding Rents or Leases, the same shall in no way
prevent the concurrent or subsequent employment of any other appropriate rights
or remedies nor shall same constitute an election of judicial relief for any
foreclosure or any other purpose.  Administrative Agent neither has nor assumes
any obligations as lessor or landlord with respect to any Lease.  The rights of
Administrative Agent under this Article 3 shall be cumulative of all other
rights of Administrative Agent under the Loan Documents or otherwise.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 23
DAL 79534929v8

--------------------------------------------------------------------------------

Section 3.4. Unilateral Subordination and Merger.  There shall be no merger of
the leasehold estates created by the Leases with the fee estate of the Property
without the prior written consent of Administrative Agent.  Administrative Agent
may at any time and from time to time by specific written instrument intended
for the purpose, unilaterally subordinate the lien of this Mortgage to any
Lease, without joinder or consent of, or notice to, Mortgagor, any tenant or any
other Person, and notice is hereby given to each tenant under a Lease of such
right to subordinate. No such subordination shall constitute a subordination to
any lien or other encumbrance, whenever arising, or improve the right of any
junior lienholder.  Nothing herein shall be construed as subordinating this
Mortgage to any Lease.
ARTICLE 4
Event of Default
Section 4.1. Events of Default.  The occurrence of any one of the following
shall be a default under this Mortgage ("Event of Default"):
(a) Nonperformance of Covenants.  Any covenant, agreement or condition in this
Mortgage (other than covenants otherwise addressed in another paragraph of this
Section) is not fully and timely performed, observed or kept, and such failure
is not cured within the applicable notice and cure period (if any) provided for
in this Mortgage.
(b) Event of Default under the Loan Documents.  The occurrence of an Event of
Default under (and as defined in) the Loan Agreement or a default or event of
default (however defined in) any other Loan Document (after giving effect to any
notice or cure periods provided therein, if any).
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 24
DAL 79534929v8

--------------------------------------------------------------------------------

Section 4.2. Notice and Cure.  If any provision of this Mortgage or any other
Loan Document provides for Administrative Agent to give to Mortgagor any notice
regarding a default or incipient default, then if Administrative Agent shall
fail to give such notice to Mortgagor as provided, the sole and exclusive remedy
of Mortgagor for such failure shall be to seek appropriate equitable relief to
enforce the agreement to give such notice and to have any acceleration of the
maturity of the Loan and the Secured Indebtedness postponed or revoked and
foreclosure proceedings in connection therewith delayed or terminated pending or
upon the curing of such default in the manner and during the period of time
permitted by such agreement, if any, and Mortgagor shall have no right to
damages or any other type of relief not herein specifically set out against
Administrative Agent, all of which damages or other relief are hereby waived by
Mortgagor.  Nothing herein or in any other Loan Document shall operate or be
construed to add on or make cumulative any cure or grace periods specified in
any of the Loan Documents.
ARTICLE 5
Remedies
Section 5.1. Certain Remedies.  If an Event of Default shall occur and be
continuing, Administrative Agent may (but shall have no obligation to) exercise
any one or more of the following remedies, without notice (unless notice is
required by applicable statute):
(a) Acceleration; Termination.  Administrative Agent may at any time and from
time to time declare any or all of the Secured Indebtedness immediately due and
payable.  Upon any such declaration, such Secured Indebtedness shall, thereupon
be immediately due and payable, without presentment, demand, protest, notice of
protest, notice of acceleration or of intention to accelerate or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Mortgagor.
(b) Enforcement of Assignment of Rents.  In addition to the rights of
Administrative Agent under Article 3 hereof, prior or subsequent to taking
possession of any portion of the Property or taking any action with respect to
such possession, Administrative Agent may: (1) collect and/or sue for the Rents
in Administrative Agent's own name, give receipts and releases therefor, and
after deducting all reasonable and documented expenses of collection, including
reasonable and documented attorney's fees and expenses, apply the net proceeds
thereof to the Secured Indebtedness in such manner and order as Administrative
Agent may elect and/or to the operation and management of the Property,
including the payment of reasonable and documented management, brokerage and
attorney's fees and expenses; and (2) require Mortgagor to transfer all security
deposits and records thereof to Administrative Agent together with original
counterparts of the Leases.
(c) Foreclosure.  Administrative Agent shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Indebtedness, or any part thereof,
by any proceedings appropriate under applicable law.  Administrative Agent or
its nominee may bid and become the purchaser of all or any part of the Property
at any foreclosure or other sale hereunder, and the amount of Lender's
successful bid shall be credited on the Secured Indebtedness.  Without limiting
the foregoing, Administrative Agent may proceed by a suit or suits in law or
equity, whether for specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, or for any
foreclosure under the judgment or decree of any court of competent
jurisdiction.  Notwithstanding any statute or rule of law to the contrary, the
failure to join any tenant or tenants of the Property as party defendant or
defendants in any foreclosure action or the failure of any such order or
judgment to foreclose their rights shall not be asserted by Mortgagor as a
defense in any civil action instituted to collect (i) the Secured Indebtedness,
or any part thereof or (ii) any deficiency remaining unpaid after foreclosure
and sale of the Property.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 25
DAL 79534929v8

--------------------------------------------------------------------------------

(d) Uniform Commercial Code.  Without limitation of Administrative Agent's
rights of enforcement with respect to the Collateral or any part thereof in
accordance with the procedures for foreclosure of real estate, Administrative
Agent may exercise its rights of enforcement with respect to the Collateral or
any part thereof under the UCC, as in effect from time to time (or under the
Uniform Commercial Code in force, from time to time, in any other state to the
extent the same is applicable law) and in conjunction with, in addition to or in
substitution for those rights and remedies: (1)  Administrative Agent may enter
upon Mortgagor's premises to take possession of, assemble and collect the
Collateral or, to the extent and for those items of the Collateral permitted
under applicable law, to render it unusable; (2) Administrative Agent may
require Mortgagor to assemble the Collateral and make it available at a place
Administrative Agent designates which is mutually convenient to allow
Administrative Agent to take possession or dispose of the Collateral; (3)
written notice mailed to Mortgagor as provided herein at least ten (10) days
prior to the date of public sale of the Collateral or prior to the date after
which private sale of the Collateral will be made shall constitute reasonable
notice; provided that, if Administrative Agent fails to comply with this clause
(3) in any respect, its liability for such failure shall be limited to the
liability (if any) imposed on it as a matter of law under the UCC, as in effect
from time to time (or under the Uniform Commercial Code, in force from time to
time, in any other state to the extent the same is applicable law); (4) any sale
made pursuant to the provisions of this paragraph shall be deemed to have been a
public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Property under power of sale as provided in paragraph (c) above in this Section
5.1; (5) in the event of a foreclosure sale, whether made by Administrative
Agent under the terms hereof, or under judgment of a court, the Collateral and
the other Property may, at the option of Administrative Agent, be sold as a
whole; (6) it shall not be necessary that Administrative Agent take possession
of the Collateral or any part thereof prior to the time that any sale pursuant
to the provisions of this Section is conducted and it shall not be necessary
that the Collateral or any part thereof be present at the location of such sale;
(7) with respect to application of proceeds from disposition of the Collateral
under Section 5.2 hereof, the costs and expenses incident to disposition shall
include the reasonable and documented expenses of retaking, holding,
 
 
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 26
DAL 79534929v8

--------------------------------------------------------------------------------

 preparing for sale or lease, selling, leasing and the like and the reasonable
and documented attorneys' fees and legal expenses (including, without
limitation, the allocated costs for in-house legal services) incurred by
Administrative Agent; (8) any and all statements of fact or other recitals made
in any bill of sale or assignment or other instrument evidencing any foreclosure
sale hereunder as to nonpayment of the Secured Indebtedness or as to the
occurrence of any Event of Default, or as to Administrative Agent having
declared all of such indebtedness to be due and payable, or as to notice of
time, place and terms of sale and of the properties to be sold having been duly
given, or as to any other act or thing having been duly done by Administrative
Agent, shall be taken as prima facie evidence of the truth of the facts so
stated and recited; (9) Administrative Agent may appoint or delegate any one or
more persons as agent to perform any act or acts necessary or incident to any
sale held by Administrative Agent, including the sending of notices and the
conduct of the sale, but in the name and on behalf of Administrative Agent; (10)
Administrative Agent may comply with any applicable state or federal law or
regulatory requirements in connection with a disposition of the Collateral, and
such compliance will not be considered to affect adversely the commercial
reasonableness of any sale of the Collateral; (11) Administrative Agent may sell
the Collateral without giving any warranties as to the Collateral, and
specifically disclaim all warranties including, without limitation, warranties
relating to title, possession, quiet enjoyment and the like, and all warranties
of quality, merchantability and fitness for a specific purpose, and this
procedure will not be considered to affect adversely the commercial
reasonableness of any sale of the Collateral; (12) Mortgagor acknowledges that a
private sale of the Collateral may result in less proceeds than a public sale;
and (13) Mortgagor acknowledges that the Collateral may be sold at a loss to
Mortgagor, and that, in such event, subject to applicable law, Administrative
Agent shall have no liability or responsibility to Mortgagor for such loss.
(e) Lawsuits.  Administrative Agent may, to the fullest extent permitted by
applicable law, proceed by a suit or suits in equity or at law, whether for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted, or for any foreclosure hereunder or
for the sale of the Property under the judgment or decree of any court or courts
of competent jurisdiction.
(f) Entry on Property.  Administrative Agent is authorized, prior or subsequent
to the institution of any foreclosure proceedings, to the fullest extent
permitted by applicable law, to enter upon the Property, or any part thereof,
and to take possession of the Property and all books and records, and all
recorded data of any kind or nature, regardless of the medium of recording
including, without limitation, all software, writings, plans, specifications and
schematics relating thereto, and to exercise without interference from Mortgagor
any and all rights which Mortgagor has with respect to the management,
possession, operation, protection or preservation of the Property. 
Administrative Agent shall not be deemed to have taken possession of the
Property or any part thereof except upon the exercise of its right to do so, and
then only to the extent evidenced by its demand and overt act specifically for
such purpose.  All reasonable and documented costs, expenses and liabilities of
every character incurred by Administrative Agent in managing, operating,
maintaining, protecting or preserving the Property shall constitute a demand
obligation of Mortgagor (which obligation Mortgagor hereby promises to pay) to
Administrative Agent pursuant to this Mortgage.  If necessary to obtain the
possession provided for above, Administrative Agent may invoke any and all legal
remedies to dispossess Mortgagor.  In connection with any action taken by
Administrative Agent pursuant to this Section, Administrative Agent shall not be
liable for any loss sustained by Mortgagor resulting from any failure to let the
Property or any part thereof, or from any act or omission of Administrative
Agent in managing the Property unless such loss is caused by the gross
negligence, willful misconduct or bad faith of Administrative Agent, nor shall
Administrative Agent be obligated to perform or discharge any obligation, duty
or liability of Mortgagor arising under any lease or other agreement relating to
the Property or arising under any Permitted Encumbrance or otherwise arising. 
Mortgagor hereby assents to, ratifies and confirms any and all lawful actions of
Administrative Agent with respect to the Property taken under this Section.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 27
DAL 79534929v8

--------------------------------------------------------------------------------

(g) Receiver.  Administrative Agent shall as a matter of right be entitled to
the appointment of a receiver or receivers for all or any part of the Property
whether such receivership be incident to a proposed sale (or sales) of such
property or otherwise, and without regard to the value of the Property or the
solvency of any person or persons liable for the payment of the Secured
Indebtedness, and Mortgagor does hereby irrevocably consent to the appointment
of such receiver or receivers, waives notice of such appointment, of any request
therefor or hearing in connection therewith, and any and all defenses to such
appointment, agrees not to oppose any application therefor by Administrative
Agent, and agrees that such appointment shall in no manner impair, prejudice or
otherwise affect the rights of Administrative Agent to application of Rents as
provided in this Mortgage.  Nothing herein is to be construed to deprive
Administrative Agent of any other right, remedy or privilege it may have under
the law to have a receiver appointed.  Any money advanced by Administrative
Agent in connection with any such receivership shall be a demand obligation
(which obligation Mortgagor hereby promises to pay) owing by Mortgagor to
Administrative Agent pursuant to this Mortgage.
(h) Powers of Administrative Agent.  Administrative Agent may, either directly
or through an agent or court-appointed receiver, and without regard to the
adequacy of any security for the Secured Indebtedness:
(i) enter, take possession of, manage, operate, protect, preserve and maintain,
and exercise any other rights of an owner of, the Property, and use any other
properties or facilities of Mortgagor relating to the Property, all without
payment of rent or other compensation to Mortgagor;
(ii) enter into such contracts and take such other action as Administrative
Agent deems appropriate to complete all or any part of the Improvements or any
other construction on the Land, subject to such modifications and other changes
in the Improvements or the plan of development as Administrative Agent may deem
appropriate;
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 28
DAL 79534929v8

--------------------------------------------------------------------------------

(iii) make, cancel, enforce or modify leases, obtain and evict tenants, fix or
modify Rents and, in its own name or in the name of Mortgagor, otherwise conduct
any business of Mortgagor in relation to the Property and deal with Mortgagor's
creditors, debtors, tenants, agents and employees and any other persons having
any relationship with Mortgagor in relation to the Property, and amend any
contracts between them, in any manner Administrative Agent may determine in its
commercially reasonable judgment;
(iv) either with or without taking possession of the Property, notify obligors
on any contracts that all payments and other performance are to be made and
rendered directly and exclusively to Administrative Agent, and in its own name
supplement, modify, amend, renew, extend, accelerate, accept partial payments or
performance on, make allowances and adjustments and issue credits with respect
to, give approvals, waivers and consents under, release, settle, compromise,
compound, sue for, collect or otherwise liquidate, enforce or deal with any
contracts or other rights, including collection of amounts past due and unpaid
(Mortgagor agreeing not to take any such action, with respect to any obligation
in excess of $5,000,  during the continuation of an Event of Default without
prior written authorization from Administrative Agent);
(v) endorse, in the name of Mortgagor, all checks, drafts and other evidences of
payment relating to the Property, and receive, open and dispose of all mail
addressed to Mortgagor and notify the postal authorities to change the address
for delivery of such mail to such address as Administrative Agent may designate;
and
take such other action as Administrative Agent deems appropriate to protect the
security of this Mortgage.
(i) Termination of Commitment to Lend.  To the extent provided under the Loan
Agreement, Administrative Agent may terminate any commitment or obligation to
lend or disburse funds under any Loan Document or enter into any other credit
arrangement to or for the benefit of Mortgagor.
(j) Intentionally Deleted.
(k) Other Rights and Remedies.   Administrative Agent may exercise any and all
other rights and remedies which Administrative Agent may have under the Loan
Documents, or at law or in equity or otherwise.
Section 5.2. Proceeds of Foreclosure.  The proceeds held by Administrative Agent
or any receiver or public officer in foreclosure of the liens and security
interests evidenced hereby shall be applied in accordance with the requirements
of applicable Laws and to the extent consistent therewith as follows:  (i)
FIRST, to the payment of all necessary reasonable and documented costs and
 
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 29
DAL 79534929v8

--------------------------------------------------------------------------------

 expenses incident to such foreclosure sale, including but not limited to all
reasonable and documented attorneys' fees and legal expenses, advertising costs,
auctioneer's fees, costs of title rundowns and lien searches, inspection fees,
appraisal costs, fees for professional services, environmental assessment and
remediation fees,  all court costs and charges of every character and to the
payment of the other Secured Indebtedness, including specifically without
limitation the principal, accrued interest and reasonable and documented
attorneys' fees due and unpaid on the Loan and the amounts due and unpaid and
owed to Administrative Agent under this Mortgage the order and manner of
application to the items in this clause (all with interest at the rate per annum
provided in the Loan Agreement all in Administrative Agent's sole discretion;
and (ii) SECOND, the remainder, if any, shall be paid to Mortgagor, or to
Mortgagor's successors or assigns, or such other persons (including the
Administrative Agent or beneficiary of any inferior lien) as may be entitled
thereto by law; provided, however, that if Administrative Agent is uncertain
which person or persons are so entitled, Administrative Agent may interplead
such remainder in any court of competent jurisdiction, and the amount of any
attorneys' fees, court costs and expenses incurred in such action shall be a
part of the Secured Indebtedness and shall be reimbursable (without limitation)
from such remainder.
Section 5.3. Administrative Agent as Purchaser.  Administrative Agent or any
Lender Party shall have the right to become the purchaser at any sale held by
Administrative Agent or substitute or successor or by any receiver or public
officer or at any public sale, and Administrative Agent or any Lender Party
shall have the right to credit upon the amount of Administrative Agent's or such
Lender Party's successful bid, to the extent necessary to satisfy such bid, all
or any part of the Secured Indebtedness in such manner and order as
Administrative Agent or such Lender Party may elect.
Section 5.4. Foreclosure as to Matured Debt.  Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent shall have the right to
proceed with foreclosure (judicial or nonjudicial) of the liens and security
interests hereunder without declaring the entire Secured Indebtedness due, and
in such event any such foreclosure sale may be made subject to the unmatured
part of the Secured Indebtedness; and any such sale shall not in any manner
affect the unmatured part of the Secured Indebtedness, but as to such unmatured
part this Mortgage shall remain in full force and effect just as though no sale
had been made.  The proceeds of such sale shall be applied as provided in
Section 5.2 hereof except that the amount paid under clause FIRST thereof shall
be only the matured portion of the Secured Indebtedness and any proceeds of such
sale in excess of those provided for in clause FIRST (modified as provided
above) shall be applied to the prepayment (without penalty) of any other Secured
Indebtedness in such manner and order and to such extent as Administrative Agent
deems advisable, and the remainder, if any, shall be applied as provided in
clause SECOND of Section 5.2 hereof.  Several sales may be made hereunder
without exhausting the right of sale for any unmatured part of the Secured
Indebtedness.
Section 5.5. Remedies Cumulative.  All rights and remedies provided for herein
and in any other Loan Document are cumulative of each other and of any and all
other rights and remedies existing at law or in equity, and Administrative Agent
shall, in addition to the rights and remedies provided herein or in any other
Loan Document, be entitled to avail themselves of all such other rights and
remedies as may now or hereafter exist at law or in equity for the collection
and enforcement of the Secured Indebtedness and the enforcement of the covenants
herein and the foreclosure of the liens and security interests evidenced hereby,
and by the Loan Documents.  The resort to any right or remedy provided for
hereunder or under any such other Loan Document or provided for by law or in
equity shall not prevent the concurrent or subsequent employment of any other
appropriate right or rights or remedy or remedies.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 30
DAL 79534929v8

--------------------------------------------------------------------------------

Section 5.6. Discretion as to Security.  Administrative Agent may resort to any
security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of the Secured Indebtedness, in whole or
in part, and in such portions and in such order as may seem best to
Administrative Agent in its sole and uncontrolled discretion, and any such
action shall not in anywise be considered as a waiver of any of the rights,
benefits, liens or security interests evidenced by this Mortgage.
Section 5.7. Mortgagor's Waiver of Certain Rights.  To the full extent Mortgagor
may do so, Mortgagor agrees that Mortgagor will not at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any appraisement, valuation, stay, extension or redemption,
homestead, moratorium, reinstatement, marshalling of forbearance, and Mortgagor,
for Mortgagor, Mortgagor's heirs, devisees, representatives, successors and
assigns, and for any and all Persons ever claiming any interest in the Property,
to the extent permitted by Applicable Law, hereby waives and releases all rights
of redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of the Secured Indebtedness and all rights to a
marshaling of assets of Mortgagor, including the Property, or to a sale in
inverse order of alienation in the event of foreclosure of the liens and/or
security interests hereby created.  To the extent permitted by Applicable Law,
Mortgagor shall not have or assert any right under any Applicable Law pertaining
to the marshaling of assets, sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents, or other matters
whatever to defeat, reduce or affect the right of Administrative Agent under the
terms of this Mortgage to a sale of the Property for the collection of the
Secured Indebtedness without any prior or different resort for collection, or
the right of Administrative Agent under the terms of this Mortgage to the
payment of the Secured Indebtedness out of the proceeds of sale of the Property
in preference to every other claimant whatever.  To the extent permitted by
applicable law, Mortgagor waives any right or remedy which Mortgagor may have or
be able to assert pursuant to the UCC, or any other provision of Applicable Law,
pertaining to the rights and remedies of sureties.  If any Law referred to in
this Section and now in force, of which Mortgagor or Mortgagor's heirs,
devisees, representatives, successors or assigns or any other Persons claiming
any interest in the Property might take advantage despite this Section, shall
hereafter be repealed or cease to be in force, such Law shall not thereafter be
deemed to preclude the application of this Section.
Section 5.8. Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, Mortgagor or
Mortgagor's successors as owners of the Property are occupying or using the
Property, or any part thereof, each and all shall immediately become the tenant
of the purchaser at such sale, which tenancy shall be a tenancy from day to day,
terminable at the will of purchaser, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale shall, notwithstanding any language herein apparently to the contrary, have
the sole option to demand immediate possession following the sale or to permit
the occupants to remain as tenants at will.  After such foreclosure, any leases
to tenants or subtenants that are subject to this Mortgage (either by their
date, their express terms, or by agreement of the tenant or subtenant) shall, at
the sole option of Administrative Agent or any purchaser at such sale, but
subject to any express agreement between Administrative Agent and such tenant or
subtenant, either (i) continue in full force and effect, and the tenant(s) or
subtenant(s) thereunder will, upon request, attorn to and acknowledge in writing
to the purchaser or purchasers at such sale or sales as landlord thereunder, or
(ii) upon notice to such effect from Administrative Agent or any purchaser or
purchasers, terminate within thirty (30) days from the date of sale.  In the
event the tenant fails to surrender possession of the Property upon demand, the
purchaser shall be entitled to institute and maintain a summary action for
possession of the Property (such as an action for forcible detainer) in any
court having jurisdiction.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 31
DAL 79534929v8

--------------------------------------------------------------------------------

ARTICLE 6
Miscellaneous
Section 6.1. Scope of Mortgage.  This Mortgage is a mortgage of both real and
personal property, a security agreement, an assignment of rents and leases, a
financing statement and fixture filing and a collateral assignment, and also
covers proceeds and fixtures.
Section 6.2. Effective as a Financing Statement and Fixture Filing.  This
Mortgage covers goods which are or are to become fixtures.  This Mortgage shall
be effective as a financing statement filed as a fixture filing with respect to
all fixtures now or hereafter included within the Property and is to be filed
for record in the real estate records of each county where any part of the
Property (including said fixtures) is situated.  This Mortgage shall also be
effective as a financing statement covering minerals or the like (including oil
and gas) and accounts and general intangibles under the UCC, as amended, and
similar provisions (if any) of the Uniform Commercial Code as enacted in any
other state where the Property is situated which will be financed at the
wellhead or minehead of the wells or mines located on the Property and is to be
filed for record in the real estate records of each county where any part of the
Property is situated.  This Mortgage shall also be effective as a financing
statement covering any other Property and may be filed in any other appropriate
filing or recording office.  The owner of the Property is Mortgagor.  The
mailing address of Mortgagor is the address of Mortgagor set forth at the
beginning of this Mortgage and the address of Administrative Agent from which
information concerning the security interests hereunder may be obtained is the
address of Administrative Agent set forth at the beginning of this Mortgage. 
Mortgagor is a corporation organized under the laws of the state of Delaware and
Mortgagor's Organizational Identification Number is 2178484.  A carbon,
photographic or other reproduction of this Mortgage or of any financing
statement relating to this Mortgage shall be sufficient as a financing statement
for any of the purposes referred to in this Section.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 32
DAL 79534929v8

--------------------------------------------------------------------------------

Section 6.3. Notice to Account Debtors.  Subject to the terms set forth in the
Loan Agreement, in addition to the rights granted elsewhere in this Mortgage,
Administrative Agent may at any time notify the account debtors or obligors of
any accounts, chattel paper, general intangibles, negotiable instruments or
other evidences of indebtedness included in the Collateral to pay Administrative
Agent directly.
Section 6.4. Waiver by Administrative Agent.  Administrative Agent may at any
time and from time to time by a specific writing intended for the purpose: (a)
waive compliance by Mortgagor with any covenant herein made by Mortgagor to the
extent and in the manner specified in such writing; (b) consent to Mortgagor's
doing any act which hereunder Mortgagor is prohibited from doing, or to
Mortgagor's failing to do any act which hereunder Mortgagor is required to do,
to the extent and in the manner specified in such writing; (c) release any part
of the Property or any interest therein from the lien and security interest of
this Mortgage; or (d) release any party liable, either directly or indirectly,
for the Secured Indebtedness or for any covenant herein or in any other Loan
Document, without impairing or releasing the liability of any other party.  No
such act shall in any way affect the rights or powers of Administrative Agent
hereunder except to the extent specifically agreed to by Administrative Agent in
such writing.
Section 6.5. No Impairment of Security.  The lien, security interest and other
security rights of Administrative Agent hereunder or under any other Loan
Document shall not be impaired (except to the extent expressly stated therein)
by any indulgence, moratorium or release granted by Administrative Agent
including, but not limited to, any renewal, extension or modification which
Administrative Agent may grant with respect to any Secured Indebtedness, or any
surrender, compromise, release, renewal, extension, exchange or substitution
which Administrative Agent may grant in respect of the Property, or any part
thereof or any interest therein, or any release or indulgence granted to any
endorser, guarantor or surety of any Secured Indebtedness.  The taking of
additional security by Administrative Agent shall not release or impair the
lien, security interest or other security rights of Administrative Agent
hereunder or affect the liability of Mortgagor or of any endorser, guarantor or
surety, or improve the right of any junior lienholder in the Property (without
implying hereby Administrative Agent's consent to any junior lien).
Section 6.6. Acts Not Constituting Waiver by Administrative Agent. 
Administrative Agent may waive any Default or Event of Default without waiving
any other prior or subsequent Default or Event of Default.  Administrative Agent
may remedy any Default or Event of Default without waiving the Default or Event
of Default remedied.  Neither failure by Administrative Agent to exercise, nor
delay by Administrative Agent in exercising, nor discontinuance of the exercise
of any right, power or remedy (including but not limited to the right to
accelerate the maturity of the Secured Indebtedness or any part thereof) upon or
after any Default or Event of Default shall be construed as a waiver of such
Default or Event of Default or as a waiver of the right to exercise any such
right, power or remedy at a later date.  No single or partial exercise by
Administrative Agent of any right, power or remedy hereunder shall exhaust the
same or shall preclude any other or further exercise thereof, and every such
right, power or remedy hereunder may be exercised at any time and from time to
time.  No modification or waiver of any provision hereof nor consent to any
departure by Mortgagor therefrom shall in any event be effective unless the same
shall be in writing and signed by Administrative Agent and then such waiver or
consent shall be effective only in the specific instance, for the purpose for
which given and to the extent therein specified.  No notice to nor demand on
Mortgagor in any case shall of itself entitle Mortgagor to any other or further
notice or demand in similar or other circumstances.  Remittances in payment of
any part of the Secured Indebtedness other than in the required amount in
immediately available U.S. funds shall not, regardless of any receipt or credit
issued therefor, constitute payment until the required amount is actually
received by Administrative Agent in immediately available U.S. funds and shall
be made and accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks.  Acceptance by Administrative Agent of any payment in an amount less than
the amount then due on any Secured Indebtedness shall be deemed an acceptance on
account only and shall not in any way excuse the existence of a default
hereunder notwithstanding any notation on or accompanying such partial payment
to the contrary.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 33
DAL 79534929v8

--------------------------------------------------------------------------------

Section 6.7. Mortgagor's Successors.  If the ownership of the Property or any
part thereof becomes vested in a person other than Mortgagor, Administrative
Agent may, without notice to Mortgagor, deal with such successor or successors
in interest with reference to this Mortgage and to the Secured Indebtedness in
the same manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor's liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby.  No transfer of the Property, no
forbearance on the part of Administrative Agent, and no extension of the time
for the payment of the Secured Indebtedness given by Administrative Agent shall
operate to release, discharge, modify, change or affect, in whole or in part,
the liability of Mortgagor hereunder for the payment of the indebtedness or
performance of the obligations secured hereby or the liability of any other
person hereunder for the payment of the Secured Indebtedness.  Mortgagor agrees
that it shall be bound by any modification of this Mortgage or any of the other
Loan Documents made by Administrative Agent and any subsequent owner of the
Property, with or without notice to such Mortgagor, and no such modifications
shall impair the obligations of such Mortgagor under this Mortgage or any other
Loan Document. Nothing in this Section or elsewhere in this Mortgage shall be
construed to imply Administrative Agent's consent to any transfer of the
Property.
Section 6.8. Place of Payment; Forum; Waiver of Jury Trial.  All Secured
Indebtedness which may be owing hereunder at any time by Mortgagor shall be
payable at the place designated in the Loan Agreement (or if no such designation
is made, at the address of Administrative Agent indicated at the end of this
Mortgage).  Mortgagor hereby irrevocably submits generally and unconditionally
for itself and in respect of its property to the non‑exclusive jurisdiction of
any state court, or any United States federal court, sitting in New York County,
Rockland County or Westchester County, New York, and to the non‑exclusive
jurisdiction of any state court or any United States federal court sitting in
the state in which any of the Property is located, over any suit, action or
proceeding arising out of or relating to this Mortgage or the Secured
Indebtedness.  Mortgagor hereby irrevocably waives, to the fullest extent
permitted by law, any objection that Mortgagor may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Mortgagor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court in which
the Property is located, or any United States federal court, sitting in the
state in which the Secured Indebtedness is payable may be made by certified or
registered mail, return receipt requested, directed to Mortgagor at its address
stated at the end of this Mortgage, or at a subsequent address of Mortgagor of
which Administrative Agent received actual notice from Mortgagor in accordance
with this Mortgage, and service so made shall be complete five (5) days after
the same shall have been so mailed.  Nothing herein shall affect the right of
Administrative Agent to serve process in any manner permitted by law or limit
the right of Administrative Agent to bring proceedings against Mortgagor in any
other court or jurisdiction.  TO THE FULLEST EXTENT PERMITTED BY LAW, MORTGAGOR,
ADMINISTRATIVE AGENT AND THE LENDER PARTIES EACH WAIVE THE RIGHT TO TRIAL BY
JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR
RELATING TO THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 34
DAL 79534929v8

--------------------------------------------------------------------------------

Section 6.9. Subrogation to Existing Liens; Vendor's/Purchase Money Lien. To the
extent that proceeds of the Loan are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Administrative Agent at
Mortgagor's request, and Administrative Agent shall be subrogated to any and all
rights, security interests and liens owned by any owner or Administrative Agent
of such outstanding liens, security interests, charges or encumbrances, however
remote, irrespective of whether said liens, security interests, charges or
encumbrances are released, and all of the same are recognized as valid and
subsisting and are renewed and continued and merged herein to secure the Secured
Indebtedness, but the terms and provisions of this Mortgage shall govern and
control the manner and terms of enforcement of the liens, security interests,
charges and encumbrances to which Administrative Agent is subrogated hereunder. 
It is expressly understood that, in consideration of the payment of such
indebtedness by Administrative Agent, Mortgagor hereby waives and releases all
demands and causes of action for offsets and payments in connection with the
said indebtedness.  If all or any portion of the proceeds of the Loan or of any
other Secured Indebtedness has been advanced for the purpose of paying the
purchase price for all or a part of the Property, no vendor's or purchase money
lien is waived.  Administrative Agent shall have, and is hereby granted, a
vendor's or purchase money lien on the Property as cumulative additional
security for the Secured Indebtedness.  Administrative Agent may foreclose under
this Mortgage or under the vendor's or purchase money lien without waiving the
other or may foreclose under both.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 35
DAL 79534929v8

--------------------------------------------------------------------------------

Section 6.10. Application of Payments to Certain Indebtedness.  If any part of
the Secured Indebtedness cannot be lawfully secured by this Mortgage or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such Secured Indebtedness, then all
payments made shall be applied on said Secured Indebtedness first in discharge
of that portion thereof which is not secured by this Mortgage.
Section 6.11. Compliance with Usury Laws.  It is the intent of Mortgagor and
Administrative Agent and all other parties to the Loan Documents to conform to
and contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between Administrative Agent and Mortgagor (or any other
party liable with respect to any indebtedness under the Loan Documents) are
hereby limited by the provisions of Section 3.6 of the Loan Agreement.
Section 6.12. Release.
(a) Release from Mortgage.  If all of the Secured Indebtedness (other than
contingent indemnification obligations) are paid in full and all other
obligations under the Loan Documents, if any, of Administrative Agent and the
Lender Parties for further advances have been terminated, then, and in that
event only, all rights under this Mortgage shall terminate (except to the extent
expressly provided herein with respect to indemnifications, representations and
warranties and other rights which are to continue following the release hereof)
and the Property shall become wholly clear of the Liens evidenced hereby, and
the Property shall be released by Administrative Agent in due form at
Mortgagor's cost.  Without limitation, all provisions herein for indemnity of
Administrative Agent shall survive discharge of the Secured Indebtedness and any
foreclosure, release or termination of this Mortgage.
(b) Partial Release; No Release in Default.  Administrative Agent may,
regardless of consideration, cause the release of any part of the Property from
the lien of this Mortgage without in any manner affecting or impairing the lien
or priority of this Mortgage as to the remainder of the Property.  No partial
release shall be sought, requested or required if an Event of Default has
occurred which has not been cured.
(c) Release Fee.  Mortgagor agrees to pay reasonable and documented fees, not to
exceed the maximum amounts legally permitted, for Administrative Agent's
rendering of services in connection with each partial or complete release of the
Property from the lien of this Mortgage.
Section 6.13. Notices.  Except to the extent otherwise required by applicable
law, all such notices, demands, requests, consents and other communications
shall be deemed sufficiently given or furnished if delivered in accordance with
the terms of the Loan Agreement.
Section 6.14. Invalidity of Certain Provisions.  A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 36
DAL 79534929v8

--------------------------------------------------------------------------------

Section 6.15. Gender; Titles; Construction.  Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  The use of the words "herein," "hereof," "hereunder" and
other similar compounds of the word "here" shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision.  The term
"person" and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.
Section 6.16. Reporting Compliance.  Mortgagor agrees to comply with any and all
reporting requirements imposed upon Mortgagor, Mortgagor's affiliates with
respect to the transaction evidenced by the Loan Documents and secured by this
Mortgage which are set forth in any law, statute, ordinance, rule, regulation,
order or determination of any governmental authority, including but not limited
to The International Investment Survey Act of 1976, The Agricultural Foreign
Investment Disclosure Act of 1978, The Foreign Investment in Real Property Tax
Act of 1980 and the Tax Reform Act of 1984 and further agrees upon request of
Administrative Agent to furnish Administrative Agent with evidence of such
compliance.
Section 6.17. Section 6.17.  Mortgagor.  The obligations of Mortgagor hereunder
shall be joint and several.  If any Mortgagor, or any signatory who signs on
behalf of any Mortgagor, is a corporation, partnership or other legal entity,
Mortgagor and any such signatory, and the person or persons signing for it,
represent and warrant to Administrative Agent that this instrument is executed,
acknowledged and delivered by Mortgagor's duly authorized representatives. If
Mortgagor is an individual, no power of attorney granted by Mortgagor herein
shall terminate on Mortgagor's disability.
Section 6.18. Execution; Recording.  This Mortgage may be executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument.  The date or dates reflected in
the acknowledgments hereto indicate the date or dates of actual execution of
this Mortgage, but such execution is as of the date shown on the first page
hereof, and for purposes of identification and reference the date of this
Mortgage shall be deemed to be the date reflected on the first page hereof. 
Mortgagor will cause this Mortgage and all amendments and supplements thereto
and substitutions therefor and all financing statements and continuation
statements relating thereto to be recorded, filed, re‑recorded and refiled in
such manner and in such places as Administrative Agent shall reasonably request
and will pay all such recording, filing, re‑recording and refiling taxes,
mortgage registry tax, fees and other charges.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 37
DAL 79534929v8

--------------------------------------------------------------------------------

Section 6.19. Successors and Assigns.  The terms, provisions, covenants and
conditions hereof shall be binding upon Mortgagor, and the successors and
assigns of Mortgagor, and shall inure to the benefit of Administrative Agent and
shall constitute covenants running with the Land.  All references in this
Mortgage to Mortgagor shall be deemed to include all such successors and assigns
of Mortgagor.
Section 6.20. No Partnership, Etc..  The relationship between Administrative
Agent and Mortgagor is solely that of lender and borrower.  Administrative Agent
has no fiduciary or other special relationship with Mortgagor.  Nothing
contained in the Loan Documents is intended to create any partnership, joint
venture, association or special relationship between Mortgagor and
Administrative Agent or in any way make Administrative Agent a co‑principal with
Mortgagor with reference to the Property.  All agreed contractual duties between
or among Administrative Agent and Mortgagor are set forth herein and in the
other Loan Documents and any additional implied covenants or duties are hereby
disclaimed.  Any inferences to the contrary of any of the foregoing are hereby
expressly negated.
Section 6.21. Applicable Law.  THIS MORTGAGE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF NEW JERSEY (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL
LAW.
Section 6.22. No Merger of Estates.  So long as any part of the Secured
Indebtedness remain unpaid and unperformed or undischarged, the fee and
leasehold estates to the Property shall not merge but rather shall remain
separate and distinct, notwithstanding the union of such estates either in
Mortgagor, Administrative Agent, any lessee, or any third party purchaser or
otherwise.
Section 6.24. Administrative Agent's Consent.  Except where otherwise expressly
provided herein, in any instance hereunder where the approval, consent or the
exercise of judgment of Administrative Agent is required or requested, (a) the
granting or denial of such approval or consent and the exercise of such judgment
shall be within the Permitted Discretion of Administrative Agent, and (b) no
approval or consent of Administrative Agent shall be deemed to have been given
except by a specific writing intended for the purpose and executed by an
authorized representative of Administrative Agent.
Section 6.25. Entire Agreement.  The Loan Documents constitute the entire
understanding and agreement between Mortgagor and Administrative Agent with
respect to the transactions arising in connection with the Secured Indebtedness
and supersede all prior written or oral understandings and agreements between
Mortgagor and Administrative Agent with respect to the matters addressed in the
Loan Documents.  Mortgagor hereby acknowledges that, except as incorporated in
writing in the Loan Documents, there are not, and were not, and no persons are
or were authorized by Administrative Agent to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 38
DAL 79534929v8

--------------------------------------------------------------------------------

Section 6.26. Future Advances.  This Mortgage shall secure the payment of any
additional amounts advanced, from time to time, by Lender Parties to Borrower
under the Loan Agreement or other Loan Documents.  The maximum amount of unpaid
loan indebtedness secured hereby shall be $17,000,000.00, exclusive of interest
thereon, unpaid balances of advance made with respect to the Property for the
payment of taxes, assessments, insurance premiums, costs incurred for the
protection of the Property and other costs which the Administrative Agent is
authorized by this Mortgage, the Loan Agreement or any other Loan Document to
pay on Administrative Agent's behalf, all of which shall be secured by this
Mortgage.
Section 6.27. Certain Matters Relating to Property Located in the State of New
Jersey.  With respect to the Property which is located in the State of New
Jersey, notwithstanding anything contained to the contrary:
(a) THE UNDERSIGNED ACKNOWLEDGES RECEIPT OF A TRUE COPY OF THIS MORTGAGE WITHOUT
CHARGE.
(b) THIS IS A FIRST MORTGAGE
(c) Mortgagor, Administrative Agent and Lenders may agree to change the interest
rate, maturity date, or terms of this Mortgage or the Loan Agreement.  Any such
agreement shall be in writing, duly executed by both Mortgagor and
Administrative Agent.  In the event that any such agreement shall occur, it
shall, to the extent provided by law, be deemed a "modification" as defined in
N.J.S.A. 46:9-8.1 et seq., and this Mortgage shall be subject to, and
Administrative Agent shall be the beneficiary of, the mortgage lien priority
provisions of such statute.
Section 6.28. Intentionally Deleted.
Section 6.29. Waivers.  Mortgagor hereby waives all rights of statutory
redemption of the Property and all rights of appraisement of the Property.
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
 
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 39
DAL 79534929v8

--------------------------------------------------------------------------------



THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Page 40
DAL 79534929v8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this instrument as of the date first
written on page 1 hereof.
MORTGAGOR:

 
 
 
BLONDER TONGUE LABORATORIES, INC.,
a Delaware Corporation
 
By: ______________________________
Name:          ______________________________
Title:            ______________________________

 
STATE OF ____________               :
: ss.
COUNTY OF __________               :

BE IT REMEMBERED, that on this ____ day of __________, 2016, before me the
subscriber, an officer duly authorized to take acknowledgments for use in the
State of _______________, personally appeared ________________________ who I am
satisfied is the person who executed the within Instrument as the _____________
of ________________, a ____________________, the ___________ of
___________________, a ____________________, the Mortgagor named therein, and I
having first made known to him the contents thereof, he did thereupon
acknowledge that said Instrument made by said Mortgagor is his voluntary act and
deed and delivered by him as said ______________ of said Mortgagor and is the
voluntary act and deed of said Mortgagor, made by virtue of authority from said
Mortgagor's _________________ for the uses and purposes therein expressed.


_________________________________




The undersigned hereby certifies that the correct address of the within named
Administrative Agent is:
8401 North Central Expressway, Suite 600
Dallas, Texas 75225


On behalf of the Administrative Agent:
STERLING NATIONAL BANK


By: _________________________________
Name: _______________________________
Title: ________________________________
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Signature Page
DAL 79534929v8

--------------------------------------------------------------------------------

EXHIBIT A
Real property in the City of Old Bridge, County of Middlesex, State of New
Jersey, described as follows:
ALL THAT CERTAIN lot, piece or parcel of land, situate, lying and being in the
Township of Old Bridge, County of Middlesex, State of New Jersey:


BEGINNING at a point in the Easterly line of Jake Brown Road, variable width,
distant 346.37 feet on a course bearing North 06 degrees 50 minutes 00 seconds
East, from the intersection of the said line of Jake Brown Road extended
Southerly with the Northerly line of Patio Greens Drive, extended Westerly, and
running; thence


1. North 06 degrees 50 minutes 00 second East, 32.39 feet along the Easterly
line of Jake Brown Road, as shown on a plat entitled Final Map Section 2 Patio
Greens dated 9/5/84, filed with the Middlesex County Clerk on 8/20/85 as Map No.
4886, File No. 972, to a point of curvature; thence


2. Northeasterly, continuing along the easterly line of Jake Brown Road, along a
curve to the left, having a radius of 1,000.00 feet, an arc distance of 76.55
feet, a delta angle of 04 degrees 23 minutes 10 seconds, a chord distance of
76.53 feet and a chord bearing of North 04 degrees 38 minutes 25 seconds East to
a ½" steel pin with plastic identification cap set to a point of tangency;
thence


3. North 02 degrees 26 minutes 52 seconds East, 541.66 feet along the Easterly
line of Jake Brown Road to a point of curvature, being the beginning of the
second course in Deed Book 2669, Page 827; thence


4. Northeasterly, continuing along the said easterly line of Jake Brown Road,
along a curve to the right, having a radius of 50.00 feet, an arc distance of
78.54 feet, a delta angle of 90 degrees 00 minutes 00 seconds, a chord distance
of 70.71 feet and a chord bearing of North 47 degrees 26 minutes 50 seconds East
to a masonry nail with metal disk set at a point of tangency; thence;


5. South 87 degrees 33 minutes 10 seconds East, 792.91 feet along the Southerly
line of Jake Brown Road to a point of curvature; thence


6. Northeasterly, continuing along the southerly line of Jake Brown Road, along
a curve to the left, having a radius of 200.00 feet, an arc distance of 210.90
feet, a delta angle of 60 degrees 25 minutes 10 seconds, a chord distance of
201.27 feet and a chord bearing of North 62 degrees 14 minutes 15 seconds East
to a ½" steel pin with plastic identification cap set at a point of tangency;
thence,


7. North 32 degrees 01 minutes 40 seconds East, 244.08 feet to a point in the
Easterly line of the present Jake Brown Road and the old Jake Brown Road, being
the terminus of the 6th course in Deed Book 2660, Page 86; thence


8. South 53 degrees 58 minutes 40 seconds East, 396.74 feet along the line of
Lot 9 to a point; thence


9. South 44 degrees 50 minutes 00 seconds West, 189.49 feet along the line of
Lot 1 in Block 9002 as shown on a plat entitled Final Map Section 3 Patio Greens
dated 3/31/82, filed in the Middlesex County Clerk's Office on 4/19/84 as Map
No. 4690, File No. 970; thence


10. South 43 degrees 03 minutes 07 seconds West, 849.65 feet to a point, said
point being 9.25 feet Easterly of the point of beginning in the Deed Book 3289,
Page 68 and 9.25 feet Westerly of the terminus of the 3rd course in Deed Book
3289, Page 68, Tract 2; thence
 
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Exhibit A
DAL 79534929v8


--------------------------------------------------------------------------------

11. North 88 degrees 14 minutes 26 seconds West, 792.62 feet to a point, being
the point and place of beginning.


NOTE: FOR INFORMATION ONLY: Being Lot(s) 8, Block(s) 9000; Tax Map of the
Township of Old Bridge, County of Middlesex, State of New Jersey.



 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FINANCING
STATEMENT- Exhibit A 
DAL 79534929v8